

Exhibit 10.17




NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING
From
JEFFERSON 2020 BOND BORROWER LLC as a Grantor
And
JEFFERSON 2020 BOND LESSEE LLC as a Grantor
To
KEN N. WHITLOW
as Deed of Trust Trustee for the benefit of
DEUTSCHE BANK NATIONAL TRUST COMPANY
as Beneficiary

Dated as of: February 1, 2020
Relating to Premises in:
Orange County, Texas
After recording, please return to:
DEUTSCHE BANK NATIONAL TRUST COMPANY
c/o Deutsche Bank National Trust Company
60 Wall Street, 24th Floor
Mail Stop: NYC60-2405
New York, New York 10005
Attention: Corporates Team, Port of Beaumont Navigation
District of Jefferson County, Texas
THIS DEED OF TRUST SECURES FUTURE ADVANCES
THIS DEED OF TRUST SERVES AS A FIXTURE FILING UNDER SECTION 9.502 OF THE TEXAS
BUSINESS AND COMMERCE CODE





--------------------------------------------------------------------------------




STATE OF TEXAS))COUNTY OF ORANGE)

DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING
This DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING
(this “Deed of Trust”) is dated as of February 1, 2020, (the “Effective Date”),
by JEFFERSON 2020 BOND BORROWER LLC, a Delaware limited liability company (the
“Borrower”) having its chief executive office at c/o Jefferson Gulf Coast Energy
Partners LLC, 811 Louisiana, Suite 2300, Houston, Texas 77002, and JEFFERSON
2020 BOND LESSEE LLC, a Delaware limited liability company having its chief
executive office at c/o Jefferson Gulf Coast Energy Partners LLC, 811 Louisiana,
Suite 2300, Houston, Texas 77002 (the “Lessee” and together with the Borrower,
the “Grantors”, and each individually, a “Grantor”) in favor of KEN N. WHITLOW,
as trustee herein (hereinafter referred to in such capacity as “Deed of Trust
Trustee”) having an address for notice at Whitlow Law firm, PLLC, 7675 Folsom,
Bldg. 100, Beaumont, Texas 77706 [Mail: P.O. Box 7289, Beaumont, Texas
77726-7289] for the benefit of DEUTSCHE BANK NATIONAL TRUST COMPANY, in its
capacity as Trustee on behalf of the Owners of the Bonds (as defined in the
Collateral Agency Agreement) and under the Indenture in its capacity as the
Collateral Agent acting on behalf of itself and other Secured Parties (as
defined in the Collateral Agency Agreement) under the Collateral Agency
Agreement (defined below) (hereinafter referred to in such capacity as the
“Beneficiary”), whose address for notice hereunder is 60 Wall Street, 24th
Floor, Mail Stop: NYC60-2405, New York, New York 10005, Attention: Corporates
Team, Port of Beaumont Navigation District of Jefferson County, Texas.
PRELIMINARY STATEMENT
This Deed of Trust is being delivered and accepted by Beneficiary to grant a
first priority deed of trust lien and security interest on the Grantors’
leasehold and fee interest, as applicable, under the Mortgaged Leases and the
Easements, as well as all of Grantors’ rights, titles and interests in and to
the rest of the Mortgage Estate (as defined below), to secure the Secured
Obligations as described below; and
WHEREAS, the Port of Beaumont Navigation District of Jefferson County, a
political subdivision of the State of Texas (the “Issuer” or the “Lessor”) is
authorized and empowered by the laws of the State of Texas (the “State”), and in
particular, under Article XVI, Section 59, of the Texas Constitution, and
pursuant to Chapter 147, Acts of the 51st Legislature of Texas, Regular Session,
1949, as amended (the “Prior Act”) and Chapter 5010, Special District Local Laws
Code (Act of September 1, 2019, 86th Legislature Regular Session, HB 4666) (the
“Modernization Act”, and together with the Prior Act, the “Act”); Chapter 60,
Texas Water Code, as amended; and Chapter 1201, Texas Government Code, as
amended, to issue revenue bonds for the purpose of financing and refinancing
improvements to the port facilities of the Issuer; and



--------------------------------------------------------------------------------



WHEREAS, pursuant to that certain Indenture of Trust, dated as of February 1,
2020 (as amended, supplemented and/or otherwise modified from time to time, the
“Indenture”), the Issuer, is issuing on the Closing Date its Dock and Wharf
Facility Revenue Bonds, Series 2020A (Jefferson Gulf Coast Energy Project) (the
“Series 2020A Bonds”), in the aggregate principal amount of $184,920,000; and
its Facility Revenue Bonds, Taxable Series 2020B (Jefferson Gulf Coast Energy
Project) (the “Taxable Series 2020B Bonds” and together with the Series 2020A
Bonds, the “Series 2020 Bonds”), in the aggregate principal amount of
$79,060,000; and
WHEREAS, the Series 2020A Bonds have a stated final maturity date of January 1,
2050 and the Taxable Series 2020B Bonds have a stated maturity date of January
1, 2025, subject to earlier acceleration or extension in accordance with the
Secured Obligation Documents (as defined below); and
WHEREAS, the Lessee desires to assist the Issuer in refunding a portion of the
Prior 2016 Bonds (as hereinafter defined) and financing or refinancing the costs
of the design, development, acquisition, construction, installation, equipping,
ownership and operation of certain facilities for the transport, loading,
unloading, and storage of petroleum products, including new tanks, train
infrastructure, and other eligible infrastructure projects on behalf of the
Issuer which constitutes a part of the Tax-Exempt Facilities (the “Series 2020A
Project”); and
WHEREAS, the Borrower desires to assist the Issuer in refunding a portion of the
Prior 2016 Bonds and financing or refinancing the costs of the design,
development, acquisition, construction, installation, equipping, ownership and
operation of certain facilities for the transport, loading, unloading, and
storage of petroleum products, including certain tank, train infrastructure and
other eligible infrastructure projects owned by one of the Grantors or Issuer,
including, without limitation, part of the Tax-Exempt New Property prior to its
completion and conveyance to the Issuer (the “Taxable Series 2020B Project” and,
together with the Series 2020A Project, the “Project”); and
WHEREAS, upon the issuance of the Series 2020A Bonds, (i) the Issuer and the
Lessee will enter into that certain Amended and Restated Lease and Development
Agreement (Facilities Lease), dated as of January 1, 2020 (the “Facilities
Lease”), pursuant to which the Lessee will lease existing improvements from the
Issuer and construct or cause to be constructed additional new improvements on
behalf of the Issuer and lease such additional improvements from the Issuer as
part of the Tax-Exempt New Property, the cost of which will be reimbursed by the
Issuer with a portion of the proceeds of the Series 2020A Bonds, and such
existing and new improvements will constitute the Series 2020A Project; and (ii)
the Issuer will use a portion of the proceeds of the Series 2020A Bonds to
refund a portion of the Prior 2016 Bonds, fund certain reserves and funded
interest accounts, and pay certain costs of issuance of the Series 2020A Bonds;
and
WHEREAS, upon the issuance of the Taxable Series 2020B Bonds, (i) the Issuer
will, pursuant to that certain Senior Loan Agreement dated as of February 1,
2020, between the Issuer and the Borrower (as amended, restated, amended and
restated or otherwise modified from time to time, the “Senior Loan Agreement”)
lend a portion of the proceeds thereof to finance, pay or
        2



--------------------------------------------------------------------------------



reimburse the costs of the Taxable Series 2020B Project; and (ii) the Issuer
will use a portion of the proceeds of the Taxable Series 2020B Bonds to refund a
portion of the Prior 2016 Bonds, fund certain reserves and funded interest
accounts, and pay certain costs of issuance of the Taxable Series 2020B Bonds;
and
WHEREAS, the Borrower, Lessee and Issuer are entering into that certain Omnibus
Amended and Restated Agreement and Lease dated as of January 1, 2020 (the
“Ground Lease”), pursuant to which, inter alia, the Issuer is leasing the Leased
Premises (as hereafter defined) to Lessee and Borrower. The Lessor’s Existing
Property (as hereafter defined) is located on the Leased Premises. The
Jefferson-Owned Property (as hereafter defined) is also located on the Leased
Premises. In addition, Lessee and Lessor desire to construct the Tax-Exempt New
Property (as hereafter defined) pursuant to the terms of the Facilities Lease
which will also be located on the Leased Premises; and
WHEREAS, pursuant to a Sublease Agreement, entered into as of February 1, 2020
to be effective as of February 11, 2020, between the Lessee, and Borrower (the
“Sublease”), the Lessee is subleasing the Tax-Exempt Facilities (as defined in
the Sublease) to Borrower for Borrower’s use of the Tax-Exempt Facilities in
exchange for Borrower’s promise to pay the Facilities Lease Rent (as defined in
the Facilities Lease) and any and all other charges or amounts due and owing to
the Issuer under the Facilities Lease; and
WHEREAS, pursuant to an Operating Agreement between Grantors and Jefferson
Railport Terminal II LLC, entered into as of February 1, 2020 to be effective as
of February 11, 2020(the "Operating Agreement"), Jefferson Railport Terminal II
LLC agrees to operate the Project on behalf of the Grantors; and
WHEREAS, reference is made to that certain Collateral Agency, Intercreditor and
Accounts Agreement dated as of February 1, 2020, by and among the Grantors
(collectively, referred to therein as “Jefferson”), Deutsche Bank National Trust
Company, in its capacity as trustee on behalf of the Owners of the Bonds (as
defined therein), Deutsche Bank National Trust Company, in its capacity as
Collateral Agent on behalf of itself and the other secured parties as described
therein, and Deutsche Bank National Trust Company, in its capacity as securities
intermediary and account bank as described therein (as amended, restated,
amended and restated or otherwise modified from time to time, the “Collateral
Agency Agreement”); and
WHEREAS, pursuant to that certain Security Agreement, dated as of February 1,
2020 (as amended, supplemented, restated and/or otherwise modified and in effect
from time to time, the “Security Agreement”), between the Grantors and the
Collateral Agent and certain other Security Documents, the Grantors have granted
a first-priority security interest in, to and under the Collateral (subject to
Permitted Security Interests) as security for the payment and performance of all
the Secured Obligations, including the Series 2020 Bonds, in accordance with
such Security Documents; and
WHEREAS, Borrower has entered into certain other Financing Documents (as
amended, supplemented, restated and/or otherwise modified and in effect from
time to time), related to the Project and the issuance of the Series 2020 Bonds;
and
        3



--------------------------------------------------------------------------------



To secure its obligations under the Indenture, the Issuer has pledged and
assigned its right, title and interest in and to certain pledged revenues, the
Senior Loan Agreement, the Facilities Lease, the Ground Lease, the Sublease and
this Deed of Trust to Beneficiary pursuant to the Indenture and the Collateral
Agency Agreement; and
To secure (i) the Lessee’s obligations under the Facilities Lease including, but
not limited to, the payment of Facilities Lease Rent under the Facilities Lease
(which constitutes Collateral assigned to Beneficiary pursuant to the Collateral
Agency Agreement), (ii) the Borrower’s obligations under the Senior Loan
Agreement which constitutes Collateral assigned to Beneficiary pursuant to the
Collateral Agency Agreement, in each case as and when due, including all
renewals, extensions, and modifications of the same, and (iii) all other Secured
Obligations, the Grantors are executing and delivering this Deed of Trust.
This Deed of Trust constitutes a “construction mortgage” as described in Section
9.334 of the Texas Business and Commerce Code to the extent that it secures an
obligation incurred for the construction of the improvements on the real
property herein described .
AGREEMENT
DEFINITIONS
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the document noted in this Deed of Trust, or where
not noted, in the Facilities Lease as defined herein. As used herein, the
following terms shall have the following meanings:
“Agents” shall have the meaning assigned to such term in the Collateral Agency
Agreement.
“Bankruptcy Code” shall have the meaning assigned to such term in Section 5.5
(iii) hereof.
“Bankruptcy Law” shall mean the Bankruptcy Code and any other state or federal
insolvency, reorganization, moratorium or similar law for the relief of debtors.
“Collateral” shall have the meaning assigned to such term in the Collateral
Agency Agreement.
“Easements” shall mean the rights, interests and estates created under those
certain servitudes, easements, rights of way, privileges, franchises,
prescriptions, licenses, leases, permits and/or other rights described in
Exhibit E, attached hereto, and all of Grantor’s right, title and interest
(whether now owned or hereafter acquired by operation of law or otherwise) in
any servitudes, easements, rights of way, privileges, franchises, prescriptions,
licenses, leases, permits and/or other rights to the foregoing in and to any
land, in any county and sections shown on Exhibit E even though they may be
incorrectly described in or omitted from such Exhibit E together with any
amendments, renewals, extensions, supplements, modifications or other
        4



--------------------------------------------------------------------------------



agreements related to the foregoing, and further together with any other
servitudes, easements, rights of way, privileges, prescriptions, franchises,
licenses, permits and/or other rights (whether presently existing or hereafter
created and whether now owned or hereafter acquired by operation of law or
otherwise) used, held for use in connection with, or in any way related to the
Project, the Mortgaged Leases and/or pipelines transporting, including but not
limited to, crude oil, natural gas liquids, refined products including octane
gasoline, ultra-low sulfur diesel, and ethanol to, from or between the Project
and/or the facilities in connection therewith.
“Event of Default” means the failure to pay and perform the Secured Obligations
as required under the Facilities Lease, the Ground Lease, the Collateral Agency
Agreement, the Indenture, the Senior Loan Agreement, the Sublease or any other
Secured Obligation Documents, as applicable, which failure exists beyond the
cure periods that exists therein.
“Excluded Swap Obligations” shall have the meaning assigned to such term in the
Collateral Agency Agreement.
“Financing Documents” shall have the meaning assigned such term in the Senior
Loan Agreement.
“Governmental Authority” means any administrative or governmental body having
jurisdiction.
“Indebtedness” shall have the meanings assigned thereto in each of the
Facilities Lease and the Senior Loan Agreement.
“Jefferson” shall mean Borrower and Lessee.
“Jefferson-Owned Property” shall mean to the extent removable as provided in the
Ground Lease, all improvements paid for or financed by Lessee and located on the
Leased Premises or Easement Areas (as defined in the Ground Lease), including
those described on Exhibit C attached hereto, other than the Tax-Exempt
Facilities.
“Landlord” means any landlord, lessor, sublandlord, sublessor, franchisor,
licensor or grantor, as applicable.
“Lessor’s Existing Property” means the Lessor equipment and fixtures owned by
Lessor as more particularly described on Exhibit B attached hereto which are
located on the Leased Premises.
“Lessor’s Real Property” means the real property owned by Lessor located in
Orange County, Texas generally referred to as the Port of Beaumont’s Orange
County Terminal Property, as more particularly described in the Ground Lease.
“Leased Premises” means approximately 204.77 acres of real property within the
Lessor’s Real Property as more particularly described on Exhibit A attached
hereto, the Rail Access, and all real property rights of Lessor appurtenant
thereto.
        5



--------------------------------------------------------------------------------



“Material Adverse Effect” shall have the meaning assigned thereto in the Senior
Loan Agreement.
“Mortgaged Leases” means, collectively, (i) the Ground Lease, (ii) the
Facilities Lease and (iii) the Sublease, in each case, together with all
assignments, modifications, extensions and renewals of the Mortgaged Leases and
all credits, deposits, options, privileges and rights of any of the Grantors as
tenant under the Mortgaged Leases, including, but not limited to, rights of
first refusal, if any, and the right, if any, to renew or extend the Mortgaged
Leases for a succeeding term or terms and the option to purchase, if any, all or
any portion of the respective premises demised under the Mortgaged Leases.
“Ordinary Course Settlement Payments” shall have the meaning assigned to such
term in the Collateral Agency Agreement.
“Permitted Encumbrances” means those matters currently of public record and
listed in Exhibit F attached hereto, and any additional matter hereafter arising
that constitutes a Permitted Security Interest (as defined in the Senior Loan
Agreement).
“Pipeline Systems” means without limitation of the foregoing, all right, title
and interest of any Grantor (whether now owned or hereafter acquired by
operation of law or otherwise) in and to all transportation, gathering and
transmission systems, including, without limitation, any transportation,
gathering or transmission systems located in any county, any leases of
transportation, gathering and transmission systems, pipes or facilities and all
pipes, valves, gauges, meters and other measuring equipment, regulators,
heaters, extractors, tubing, pipelines, fuel lines, facilities, improvements,
fittings, materials and other improvements, fixtures, equipment and/or
personal/movable property (whether now owned or hereafter acquired by operation
of law or otherwise), including, without limitation, those located on or under
the Easements, the Ground Lease, the Facility Lease, and/or in or on or
otherwise related to the transportation, gathering and transmission systems.
“Prior 2016 Bonds” means the Lessor’s Dock and Wharf Facility Revenue Bonds,
Series 2016 (AMT) (Jefferson Energy Companies Project) outstanding in the
aggregate principal amount of $144,200,000.
“Project” means the Series 2020A Project and the Taxable Series 2020B Project.
“Rail Access” shall have the meaning assigned to such term in the Ground Lease.
“Secured Creditors” shall have the meaning assigned to such term in the
Collateral Agency Agreement.
“Secured Obligations” shall mean collectively, without duplication: (a) the
Series 2020 Bonds, (b) all of the Indebtedness, financial liabilities and
obligations, of whatsoever nature and however evidenced of either Grantor
(including, but not limited to, principal, interest, make-whole amount, premium,
fees, reimbursement obligations, Ordinary Course Settlement Payments, Swap
Termination Payments, indemnities and legal and other expenses, whether due
        6



--------------------------------------------------------------------------------



after acceleration or otherwise) to any of the Secured Parties in their capacity
as such under the Secured Obligation Documents, other than the Series 2020
Bonds; (c) any and all sums advanced by the Agents in order to preserve the
Collateral or preserve the security interest in the Collateral in accordance
with the Security Documents; and (d) in the event of any proceeding for the
collection or enforcement of the obligations described in clauses (a), (b) or
(c) above, after a Secured Obligation Event of Default has occurred and is
continuing and unwaived, the expenses of retaking, holding, preparing for sale
or lease, selling or otherwise disposing of or realizing on the Collateral, or
of any exercise by the Collateral Agent of its rights under the Security
Documents; provided that the Secured Obligations shall not include any Excluded
Swap Obligations.
“Secured Obligations Documents” shall have the meaning assigned to such term in
the Collateral Agency Agreement.
“Secured Parties” means (a) Agents, (b) the Secured Creditors and (c) the
Issuer.
“Security Documents” shall have the meaning assigned to such term in the
Collateral Agency Agreement.
“Series 2020A Project” is defined in the Recitals above.
“Swap Termination Payment” shall have the meaning assigned to such term in the
Collateral Agency Agreement.
“Taxable Series 2020B Project” is defined in the Recitals above.
“Tax-Exempt Facilities” means the Lessor’s Existing Property and the Tax-Exempt
New Property.
“Tax-Exempt New Property” means the additional tax-exempt infrastructure to be
constructed on the Leased Premises pursuant to the terms of the Facilities
Lease, and leased by Lessee and owned by the Lessor, as described on Exhibit D
attached hereto.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Tenant” means any tenant, lessee, sublessee, franchisee, licensee, grantee or
obligee, as applicable.
“365(h) Election” shall mean either of the Grantors’ election to treat the
Mortgaged Leases or the Easements as terminated under Section 365(h) of the
Bankruptcy Code or any similar Bankruptcy Law, or any comparable right provided
under any other Bankruptcy Law, together with all rights, remedies and
privileges related thereto.
The terms, covenants and provisions of the Series 2020 Bonds, Indenture,
Facilities Lease, Ground Lease, Senior Loan Agreement, Security Agreement and
Collateral Agency
        7



--------------------------------------------------------------------------------



Agreement have been incorporated into this Deed of Trust by this reference. All
persons from time to time having an interest in all or any portion of the
Mortgage Estate are hereby placed on notice of all of the terms, covenants and
provisions of the instruments incorporated herein and that copies of same may be
obtained by those having an appropriate interest in the Mortgage Estate or any
portion thereof upon written request to the Beneficiary at the address set forth
on the first page of this Deed of Trust. Any such request shall include the name
and address of the requesting party and also contain a brief explanation of the
nature and reason for such request.
GRANTING CLAUSE
NOW, THEREFORE, IN CONSIDERATION OF the foregoing and subject to the last
paragraph of this granting clause, as security for the payment or performance,
as the case may be, in full of the Secured Obligations, each of the Grantors
does, by these presents, hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER, ASSIGN,
WARRANT and SET OVER to the DEED OF TRUST TRUSTEE, in trust with power of sale
and right of entry and possession, for the use and benefit of the BENEFICIARY
for the benefit of the Secured Parties any and all of such Grantor’s ownership,
leasehold, easement and other present and future rights, title and interest in,
to, under and derived from or with respect to all of the following described
property, including, but not limited to, all fixtures, accessories, attachments,
and equipment pertaining thereto, to-wit subject only to Permitted Encumbrances
(collectively, the “Mortgage Estate”):
(1) the leasehold estates of one or both Grantors created by the Mortgaged
Leases in the Leased Premises, together with all rights, privileges, tenements,
and hereditaments in any ways appurtenant thereto, including the easements and
rights-of-way over certain other adjoining land granted by any easement or
servitude agreements, covenant or restrictive agreements and all air rights,
mineral rights, water rights, oil and gas rights and development rights, if any,
relating thereto, and also together with all of the other easements, servitudes,
rights, privileges, interests, hereditaments and appurtenances thereunto
belonging or in any way appertaining and all of the estate, right, title,
interest, claim or demand whatsoever of Grantors therein and in the streets,
ways, alleys, strips or gores of land adjacent thereto, either in law or in
equity, in possession or expectancy, now or hereafter acquire (collectively, the
“Land”);
(2) the Mortgaged Leases, the Operating Agreement and all of the Improvements,
the Personal Property, and the Permits, Plans and Warranties (each as defined
below) with respect to the Mortgaged Leases and/or the Operating Agreement;
(3) the Easements, and all other interests, estates and other claims, both in
law and equity, that such Grantor now has or may hereafter acquire in all other
easements, rights of way and rights used in connection with the Land or
Improvements;
(4) the Pipeline Systems;
(5) All of such Grantor’s fee or leasehold interest, as applicable, (whether now
owned or hereafter acquired by operation of law or otherwise) in and to all
improvements, fixtures, and other real/immovable and/or personal/movable
property
        8



--------------------------------------------------------------------------------



(including, without limitation, all equipment, tanks, trains, pipelines, flow
lines, gathering lines, compressors, dehydration units, separators, meters,
metering stations, fittings, pipe, pipe connector, valves, regulators, drips,
storage facilities, absorbers, heaters, dehydrators, and power, telephone and
telegraph lines) located on or under, or that in any way relate to, the
Operating Agreement, the Easements, the Ground Lease, the Facilities Lease,
and/or the Pipeline Systems, and all other buildings, improvements, other
constructions and other improvements of every kind or description and any
component part or parts thereof, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land, including, but not limited to, the
Lessor’s Existing Property described on Exhibit B attached hereto, the
Jefferson-Owned Property described on Exhibit C attached hereto and the
Tax-Exempt New Property described on Exhibit D attached hereto (the
“Improvements”; and the Land and Improvements are collectively referred to
herein as the “Premises”);
(6) all other apparatus, appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Premises, including all of such Grantor’s books
and records relating thereto and including all pumps, tanks, goods, machinery,
tools, equipment, lifts (including fire sprinklers and alarm systems, fire
prevention or control systems, cleaning rigs, air conditioning, heating,
boilers, refrigerating, electronic monitoring, water, loading, unloading,
lighting, power, sanitation, waste removal, communications, computers, window or
structural, maintenance, truck or car repair and all other equipment of every
kind), walk-in coolers, signs (indoor and outdoor), computer systems, cash
registers and inventory control systems, all HVAC equipment, electronic data
processing, telecommunications or computer equipment, refrigeration, elevators,
utility systems, drainage facilities, lighting facilities, all water, sanitary
and storm sewer, drainage, electricity, steam, gas, telephone and other utility
equipment and facilities, pipes, fittings and all other apparatus, equipment,
furniture, furnishings, and articles used in connection with the use or
operation of the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the “Personal Property”);
(7) all general intangibles owned or leased by such Grantor or held in the name
of the Operator at the request or for the benefit of any such Grantor and
relating to design, development, operation, management and use of the Premises,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, variances, land use entitlements, licenses, franchises, agreements
authorizations and consents obtained from and all materials prepared for filing
or filed with any governmental agency in connection with the development, use,
operation or management of the Premises or now or hereafter required for all
states of construction, modifying, upgrading, developing,
        9



--------------------------------------------------------------------------------



operating, or decommissioning the Pipeline Systems, or in connection with the
operation thereof or the treating, handling, storing, processing or marketing of
hydrocarbons , and all renewals or replacements of the foregoing or
substitutions for the foregoing, all construction, service, engineering,
consulting, leasing, architectural and other similar contracts concerning the
design, construction, management, operation, occupancy and/or use of the
Premises or the Pipeline Systems, all architectural drawings, plans,
specifications, soil tests, feasibility studies, appraisals, environmental
studies, engineering reports and similar materials relating to any portion of or
all of the Premises or the Pipeline Systems, and all payment and performance
bonds or warranties or guarantees relating to the Premises or the Pipeline
Systems, all to the extent assignable (the “Permits, Plans and Warranties”);
(8) all now or hereafter existing leases or licenses (under which such Grantor
is landlord or licensor) and subleases (under which such Grantor is
sublandlord), concession, management, mineral or other agreements of a similar
kind that permit the use or occupancy of the Premises or the Pipeline Systems
for any purpose in return for any payment, or the extraction or taking of any
gas, oil, water or other minerals from the Premises in return for payment of any
fee, rent or royalty (collectively, “Leases”), and all agreements or contracts
for the sale or other disposition of all or any part of the Premises, now or
hereafter entered into by such Grantor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);
(9) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgage Estate into cash or liquidated claims and
not otherwise payable to tenants under the Leases (“Proceeds”), including
Proceeds of insurance maintained by or for the benefit of such Grantor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or any rights appurtenant thereto, and any awards for change of grade
of streets, together with any and all moneys now or hereafter on deposit for the
payment of real estate taxes, assessments or common area charges levied against
the Mortgage Estate, unearned premiums on policies of fire and other insurance
maintained by or for the benefit of such Grantor covering any interest in the
Mortgage Estate or required by the Indenture or the Senior Loan Agreement;
(10) each Grantor’s right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Mortgaged Leases, the Easements, Leases, Improvements, fixtures or Personal
Property, including but not limited to those for any vacation of, or change in
grade in, any streets affecting the Land, Mortgaged Leases, the Easements,
Leases, Improvements, fixtures or Personal Property, and those for municipal
utility district or other utility costs incurred or deposits made in connection
with the Land, Mortgaged Leases, the Easements and Leases; and
(11) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Premises, the
Pipeline Systems, the Personal Property, the Permits, Plans and Warranties, the
Easements, and
        10



--------------------------------------------------------------------------------



other easements and rights of way and the Leases, hereinafter acquired by or
released to such Grantor or constructed, assembled or placed by such Grantor on
the Premises or the Pipeline Systems, and all conversions of the security
constituted thereby, immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case,
without any further mortgage, deed of trust, conveyance, assignment or other act
by such Grantor, all of which shall become subject to the lieu of this Deed of
Trust as fully and completely, and with the same effect, as though now owned by
such Grantor and specifically described herein.
Provided that the Mortgage Estate shall not extend to any contract, contract
right, license, permit, privileges or other asset which by its terms prohibits
the granting of a security interest in such asset arising or which contains or
is subject to a restriction on assignment; provided further that any of the
foregoing exclusions shall not apply if (x) such prohibition has been waived or
such other Person has otherwise consented to the creation hereunder of a
security interest in such agreement, or (y) such prohibition would be rendered
ineffective pursuant to Section 9-406, 9-407 or 9-408 of Article 9 of the UCC,
as applicable and as then in effect in any relevant jurisdiction, or any other
applicable law or principles of equity; and provided further that nothing in
this paragraph shall be deemed to permit any action prohibited by this
instrument or by terms incorporated in this instrument.
ARTICLE I.
Representations, Warranties and Covenants of Grantors
Each Grantor agrees, covenants, represents and/or warrants as follows:
SECTION 1.1 Title, Deed of Trust Lien.
(a) Each Grantor has good and valid recorded leasehold or fee title, as
applicable, in the Mortgaged Leases and the Easements and is possessed of the
Premises leased or owned, as applicable, thereunder subject only to Permitted
Encumbrances. With respect to the foregoing warranties and representations, it
is acknowledged that such Grantor’s intention is to mortgage and affect hereby
the entirety of the interest that such Grantor owns in all of the Mortgaged
Leases and the Easements, whether now or hereafter, and as a consequence
thereof, if for any reason the interest of such Grantor in any Mortgaged Lease
or any Easement in fact exceeds the ownership interests specified in Exhibit A
and/or Exhibit E, such Grantor represents and warrants herein that it owns, such
Grantor agrees that (i) such warranted ownership interests specified in
Exhibit A and/or Exhibit E are intended to be the interests owned by and
attributable to such Grantor, and (ii) that this Deed of Trust creates a valid
first lien and security interest in the entirety of the interest owned by and
attributable to the Mortgage Estate and whether such interests are equal to or
greater than the ownership interests specified in Exhibit A and/or Exhibit E,
and, a valid subsisting first assignment of the Leases and Rents not covered by
Chapter 9 of the Texas Business and Commerce Code.
(b) This Deed of Trust has been duly executed and delivered by such Grantor.
        11



--------------------------------------------------------------------------------



(c) The recordation of this Deed of Trust (i) does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Deed of Trust, (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of such Grantor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon such Grantor or
its assets, or give rise to a right thereunder to require any payment to be made
by such Grantor, except to the extent such violation could not reasonably be
expected to have a Material Adverse Effect, and (iv) will not result in the
creation or imposition of any lien on any asset of such Grantor, except the lien
of this Deed of Trust.
(d) This Deed of Trust when duly recorded in the public records of the county
where the Premises are located will create a valid, perfected. and enforceable
lien upon and security interest in all of the Mortgage Estate.
(e) Such Grantor will forever warrant and defend its title to the Mortgage
Estate, the rights of Deed of Trust Trustee and Beneficiary therein under this
Deed of Trust and the validity and priority of the lien of this Deed of Trust
thereon against the claims of all persons and parties except those having rights
under Permitted Encumbrances and will maintain and preserve the lien created
hereby so long as any of the Secured Obligations secured hereby remains unpaid.
(f) The Mortgage Estate shall be used by such Grantor only for the development,
construction, ownership, maintenance, improvement and operation of the Project,
and for no other use without the prior written consent of the Beneficiary. This
Deed of Trust is given for, and the Mortgage Estate shall be used for, a
business or commercial purpose and not for residential, household or family
purposes
(g) Subject to the provisions of the Collateral Agency Agreement, the Grantors
shall pay when due and without offset, counterclaim or defense all of the
obligations required to be performed or paid by Grantors under this Deed of
Trust. Each Grantor shall fully and faithfully observe and comply in all
respects with the terms, provisions, conditions, covenants and agreements on the
part of such Grantor to be observed and performed under this Deed of Trust, the
Indenture, the Senior Loan Agreement, the Collateral Agency Agreement, the
Facilities Lease, the Ground Lease, the Sublease and the Financing Documents.
(i) No Grantor shall agree to subordinate or consent to the subordination of its
interests under any Mortgaged Lease, Easement, Permits, Plans or Warranties or
any other contract related to the Mortgage Estate to any mortgage lien, whether
now existing or hereafter created, other than Permitted Encumbrances, without
the prior written consent of Beneficiary.
(h) None of the Permitted Encumbrances, individually or in the aggregate,
materially interferes with the benefits of the security intended to be provided
by this Deed of Trust, materially and adversely affects the value of the
Mortgage Estate, impairs the use or the
        12



--------------------------------------------------------------------------------



operation of the Mortgage Estate or impairs any Grantor’s ability to pay its
obligations in a timely manner.
(i) Each Grantor is a limited liability company, duly created, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite power and all governmental certificates of authority, licenses,
permits, qualifications and documentation to own, lease and operate its
properties and to carry on its business as now being, and as proposed to be,
conducted.
(j) As of the date of this Deed of Trust, (i) the cover page to this instrument
lists the legal name of each Grantor, each as registered in the jurisdiction in
which such Grantor is organized, formed or incorporated, and such Grantor’s
taxpayer identification number and (ii) each Grantor is not now and has not been
known by any trade name or assumed name.
(k) Neither Grantor (nor if such Grantor is a disregarded entity under the Code,
any entity which directly or indirectly owns such Grantor) is a “foreign person”
within the meaning of the Internal Revenue Code of 1986, as amended (hereinafter
called the “Code”), Sections 1445 and 7701 (i.e., Grantor and/or its owner is
not a nonresident alien, foreign corporation, foreign partnership, foreign trust
or foreign estate as those terms are defined in the Code and any regulations
promulgated thereunder).
SECTION 1.2 Secured Obligations. Each Grantor expressly covenants and agrees to
pay when due, and to timely perform, the Secured Obligations in accordance with
the terms of the Secured Obligation Documents.
SECTION 1.3 Payment of Taxes, and Other Obligations. Each Grantor shall, in
accordance with and subject to, the applicable provisions of the Mortgaged
Leases or the Easements, pay and discharge all Taxes and other obligations with
respect to the Mortgage Estate.
SECTION 1.4 Maintenance of Mortgage Estate. Each Grantor will maintain the
Premises, the Pipeline Systems and the Personal Property in the manner and to
the extent required by the Mortgage Leases, the Easements and the Financing
Documents.
SECTION 1.5 Insurance. Each Grantor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in the Mortgaged Leases, the Easements and the Financing
Documents.
SECTION 1.6 Casualty Condemnation/Eminent Domain. In accordance with and to the
extent required by the Indenture, Collateral Agency Agreement, the Senior Loan
Agreement, and Mortgaged Leases, each Grantor shall give Beneficiary prompt
written notice of casualty or other damage to the Mortgage Estate or any
proceeding for the taking of the Mortgage Estate or any portion thereof or
interest therein under power of eminent domain or by condemnation or any similar
proceeding.
        13



--------------------------------------------------------------------------------



SECTION 1.7 Assignment of Leases and Rents. To the maximum extent permitted by
applicable law, (a) each Grantor hereby presently and effectively grants, sells,
conveys, sets over, transfers and assigns to the Beneficiary and its successors
and assigns, all of its right title and interest in the Leases, together with
any and all extensions and renewals thereof to Deed of Trust Trustee for
purposes of securing and discharging the performance by the Grantors of the
Secured Obligations. No Grantor has assigned or executed any assignment of, and
will not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than to Beneficiary.
(b) To the maximum extent permitted by applicable law, and subject to Section
1.7(c), each Grantor has assigned and transferred to Beneficiary all of such
Grantor’s right, title and interest in and to the Rents now or hereafter arising
from each Lease heretofore or hereafter made or agreed to by such Grantor, it
being intended that this assignment shall constitute, subject to Section 1.7(c),
a collateral transfer and assignment of all Rents and all Leases to Beneficiary
and not an assignment for additional security only. To the maximum extent
permitted by applicable law, and subject to Section 1.7(c), so long as an Event
of Default shall have occurred and be continuing, Beneficiary may in any
Grantor’s name and stead (with or without first taking possession of any of the
Mortgage Estate personally or by receiver as provided herein) operate the
Mortgage Estate and rent, lease or let all or any portion of any of the Mortgage
Estate to any party or parties at such rental and upon such terms as Beneficiary
shall, in its sole and reasonable discretion, determine, and may collect and
have the benefit of all of said Rents arising from or accruing at any time
thereafter or that may thereafter become due under any Lease in accordance with
the Indenture or the Senior Loan Agreement;
(c) So long as an Event of Default shall not have occurred and be continuing,
Beneficiary will not exercise any of its rights under Section 1.7(b), and
Grantors shall receive and collect the Rents accruing under any Lease; but after
the occurrence and during the continuance of any Event of Default, Beneficiary
may immediately, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Such failure by
Beneficiary to exercise its rights immediately shall not in any way waive the
Beneficiary’s rights to receive any Rents, or to make any such demand, or to
affect any such assignments as to any Rents not delivered directly to the
Beneficiary. In this regard, if any of the Rents are paid or delivered direct to
Beneficiary and then, at the request of the Beneficiary, the Rents are, for a
period or periods of time, paid or delivered directly to either Grantor,
Beneficiary shall nevertheless have the right, effective upon written notice, to
require that future Rents be again paid or delivered directly to it. Each
Grantor hereby irrevocably authorizes and directs each tenant, if any, and each
successor, if any, to the interest of any tenant under any Lease, respectively,
to rely upon any notice of a claimed Event of Default sent by Beneficiary to any
such tenant or any of such tenant’s successors in interest, and thereafter to
pay Rents to Beneficiary without any obligation or right to inquire as to
whether an Event of Default actually exists and even if some notice to the
contrary is received from the applicable Grantor, who shall have no right or
claim against any such tenant or successor in interest for any such Rents so
paid to Beneficiary. Each tenant or any of such tenant’s successors in interest
from whom Beneficiary or any officer, agent, attorney or employee of Beneficiary
shall have collected any Rents, shall
        14



--------------------------------------------------------------------------------



be authorized to pay Rents to the applicable Grantor only after such tenant or
any of their successors in interest shall have received written notice from
Beneficiary that the Event of Default is no longer continuing, unless and until
a further notice of an Event of Default is given by Beneficiary to such tenant
or any of its successors in interest.
(d) Independently of the foregoing provisions and authorities herein granted, if
an Event of Default shall be continuing, the applicable Grantor shall execute
and deliver, any and all Rents that may be requested by the Beneficiary to
effect payment or delivery of the Rents directly to the Beneficiary in
accordance with this Section 1.7. If, pursuant to any existing contract, any
Rents are required to be paid or delivered by any tenant directly to a Grantor
so that under such existing contracts the Rents cannot be paid or delivered
directly to the Beneficiary in the absence of foreclosure, then, if the
Beneficiary has requested that the Rents be paid or delivered directly to it
under the assignment herein contained, the Rents that for any reason must be
paid or delivered to the applicable Grantor shall, when received by such
Grantor, constitute trust funds in such Grantor’s hands and shall be immediately
paid over by such Grantor to the Beneficiary.
(e) The Beneficiary is hereby absolved from all liability for failure to enforce
collection of the Rents assigned under Section 1.7 hereof and from all other
responsibility in connection therewith, except the responsibility to account (by
application upon the Secured Obligations or otherwise) for funds actually
received. If the Beneficiary receives monies in excess of the amount of the
Rents to which a Grantor is entitled, the Beneficiary will make a reasonable
effort to pay any such excess monies of which the Beneficiary is aware to the
other parties legally entitled thereto; provided that each Grantor agrees to
indemnify and hold Trustee and the Beneficiary harmless against any and all
liabilities, actions, claims, judgments, costs, charges and attorneys’ fees by
reason of the assertion that they or either of them have received, either before
or after payment and performance in full of the Secured Obligations or any other
Rents in which a Person claims an adverse interest.
(f) Neither Deed of Trust Trustee nor Beneficiary will become a party in
possession so long as it does not enter or take actual possession of the
Mortgage Estate. In addition, neither Deed of Trust Trustee nor Beneficiary
shall be responsible or liable for performing any of the obligations of the
landlord under any Lease, for any waste by any tenant, or others, for any
dangerous or defective conditions of any of the Mortgage Estate, for negligence
in the management, upkeep, repair or control of any of the Mortgage Estate or
any other act or omission by any other person. The rights of the Beneficiary
pursuant hereto shall be cumulative of all other security of any and every
character now or hereafter existing to secure the payment of the Secured
Obligations. Rents received under this Section 1.7 assignment shall be applied
as set forth in the Collateral Agency Agreement. The Beneficiary may, in its
sole discretion, permit the Rents its received by it to be returned to the
applicable Grantor (rather than applied to the Secured Obligations) for use in
such Grantor’s operations.
(g) TO THE EXTENT OF ANY INCONSISTENCIES BETWEEN THE TERMS OF THIS DEED OF TRUST
AND THE ASSIGNMENT OF RENTS ACT, THE TERMS AND CONDITIONS OF THE ASSIGNMENT OF
RENTS ACT SHALL CONTROL
        15



--------------------------------------------------------------------------------



AND GOVERN. As used herein, the term “Assignment of Rents Act” means Chapter 64
of the Texas Property Code, as amended and supplemented from time to time.
SECTION 1.8 Intentionally Deleted.
SECTION 1.9 Restrictions on Transfers and Encumbrances. Each Grantor shall
comply with all requirements under the Indenture, the Senior Loan Agreement, the
Facilities Lease, the Ground Lease and the Collateral Agency Agreement relating
to any covenant not to sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge, encumber or otherwise transfer, create, or suffer the creation
of any lien, charge or other form of encumbrance upon any interest in or any
part of the Mortgage Estate, or be divested of its title to the Mortgage Estate
or any interest therein in any manner or way, whether voluntarily or
involuntarily (other than resulting from a condemnation), or engage in any
common, cooperative, joint, time-sharing or other congregate ownership of all or
part thereof, except in each case, Permitted Encumbrances.
SECTION 1.10 Security Agreement. To the extent the Mortgage Estate consists of
items of personal property, this Deed of Trust shall also be construed as a
security agreement under the UCC. The Grantors, in order to secure the due and
punctual payment and performance of the Secured Obligations, hereby grants to
the Beneficiary for its benefit and for the benefit of the Secured Parties, a
security interest in and to all such personal property that is part of the
Mortgage Estate (the “Personalty”). Upon and during the continuance of an Event
of Default, the Beneficiary shall be entitled with respect to the Personalty, to
exercise all remedies hereunder or available under the UCC with respect thereto
and all other remedies available under applicable law, and, without limiting the
foregoing, all or any portion of the Personalty, may, at the Beneficiary’s
option, (i) be sold hereunder together with any sale of any portion of the
Mortgage Estate or otherwise, (ii) be sold separately pursuant to the UCC, or
(iii) be dealt with by the Beneficiary in any other manner permitted under
applicable law. The Beneficiary may require the applicable Grantor to assemble
all or any portion of the Personalty, and make it available to the Beneficiary
at a place to be designated by the Beneficiary. Each Grantor acknowledges and
agrees that a disposition of such Personalty collateral in accordance with the
Beneficiary’s rights and remedies in respect to the Mortgage Estate as
heretofore provided is a commercially reasonable disposition thereof; provided,
however, that the Beneficiary shall give the applicable Grantor not less than
ten (10) days’ prior notice of the time and place of any intended disposition.
SECTION 1.11 Filing and Recording. Each Grantor will cause this Deed of Trust to
be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Beneficiary in, the Mortgage
Estate until this Deed of Trust is terminated and released in full in accordance
with Section 3.4 hereof. In connection therewith, the Grantors will pay all
filing, registration and recording fees, all Federal, state, county and
municipal recording, documentary or intangible taxes and other taxes, duties,
imposts, assessments and charges, and all reasonable expenses
        16



--------------------------------------------------------------------------------



incidental to or arising out of or in connection with the execution, delivery
and recording of this Deed of Trust, any deed of trust supplemental hereto or
any instrument of further assurance.
SECTION 1.12 Further Assurances. Promptly following demand by Beneficiary in its
reasonable discretion, each Grantor will, at the cost such Grantor and without
expense to Deed of Trust Trustee or Beneficiary, do, execute, acknowledge and
deliver all such further acts, deeds, conveyances, assignments, notices of
assignment, transfers and assurances as Deed of Trust Trustee or Beneficiary
shall from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Deed of Trust Trustee and/or
Beneficiary, as applicable, the property and rights hereby conveyed or assigned
or intended now or hereafter so to be, or which Grantor may be or may hereafter
become bound to convey or assign to Deed of Trust Trustee and/or Beneficiary, as
applicable, or for carrying out the intention or facilitating the performance of
the terms of this Deed of Trust, or for filing, registering or recording this
Deed of Trust, and promptly following demand, such Grantor will also execute and
deliver and hereby appoints Deed of Trust Trustee and Beneficiary as its true
and lawful attorneys-in-fact and agents, for such Grantor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, security agreements or
comparable security instruments reasonably requested by Deed of Trust Trustee
and/or Beneficiary to evidence more effectively the lien hereof upon the
Mortgage Estate and to perform each and every act and thing reasonably requisite
and necessary to be done to accomplish the same.
SECTION 1.13 Additions to Mortgage Estate. All right, title and interest of a
Grantor in and to all extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Mortgage Estate hereafter acquired by or released to such Grantor or
constructed, assembled or placed by such Grantor upon the Premises, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case without any further deed of trust,
conveyance; assignment or other act by such Grantor, shall become subject to the
lien and security interest of this Deed of Trust as fully and completely and
with the same effect as though now owned by such Grantor and specifically
described in the grant of the Mortgage Estate above, but at any and all times
such Grantor will execute and deliver to Deed of Trust Trustee and/or
Beneficiary any and all such further assurances, deeds of trust, conveyances or
assignments thereof as Deed of Trust Trustee or Beneficiary may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Deed of Trust.
SECTION 1.14 No Claims Against Deed of Trust Trustee or Beneficiary. Nothing
contained in this Deed of Trust shall constitute any consent or request by Deed
of Trust Trustee or Beneficiary, express or implied, for the performance of any
labor or services or the furnishing of any materials or other property in
respect of the Mortgage Estate or any part thereof, nor as giving any Grantor
any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against Deed of Trust Trustee or
Beneficiary in respect thereof.
        17



--------------------------------------------------------------------------------



SECTION 1.15 Financing Statement; Fixture Filing. Pursuant to Section 9.502 of
the Texas Business and Commerce Code, this Deed of Trust shall be effective as a
financing statement filed as a fixture filing with respect to all goods which
are or are to become fixtures included within the Mortgage Estate and is to be
filed or filed for record in the real estate records, mortgage records or other
appropriate records of each jurisdiction where any part of the Mortgage Estate
(including said fixtures) are situated. This Deed of Trust shall also be
effective as a financing statement covering as-extracted collateral and/or
timber to be cut to the extent included within the Mortgage Estate.
In addition, each Grantor hereby authorizes the Beneficiary, its counsel or its
representative, at any time and from time to time, to file or record appropriate
financing statements, continuation statements amendments thereto and other
filing or recording documents or instruments under the UCC in effect in the
jurisdiction in which the Mortgage Estate is located or where such Grantor is
located/organized or any other applicable jurisdiction as may be required by law
in order to create, establish, preserve and protect the liens and security
interests intended to be granted to the Beneficiary pursuant to this Deed of
Trust in the Mortgage Estate. By the execution and delivery hereof, each Grantor
hereby authorizes the Beneficiary to file any financing statements, and any
amendments or continuation statements with respect thereto, as to the Mortgage
Estate pursuant to the UCC without the applicable Grantor’s signature thereon. A
carbon, photographic or other reproduction of this instrument shall be
sufficient as a financing statement. Each Grantor also authorizes the
Beneficiary, its counsel or its representative, at any time and from time to
time, to file or record such financing statements that describe the collateral
covered thereby as “all assets of the Grantor”, “all personal property of the
Grantor” or words of similar effect. The Grantors shall pay all costs associated
with the filing of such instruments.
ARTICLE II.
Defaults and Remedies
SECTION 2.1 Intentionally Deleted.
SECTION 2.2 Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Beneficiary in accordance with the
applicable terms of the Indenture, the Senior Loan Agreement, the Collateral
Agency Agreement, the Facilities Lease and the Ground Lease, the Deed of Trust
Trustee and Beneficiary shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce -any such judgment or final decree against the Grantors and to
collect, in any manner provided by law, all moneys adjudged or decreed to be
payable.
SECTION 2.3 Rights To Take Possession, Operate and Apply Revenues.
(a) If an Event of Default shall occur and be continuing, the Grantors shall,
upon demand of Beneficiary (or Deed of Trust Trustee at the direction of
Beneficiary as so required by applicable law), forthwith surrender to Deed of
Trust Trustee or Beneficiary (as applicable in accordance with applicable law)
actual possession of the Mortgage Estate and, if
        18



--------------------------------------------------------------------------------



and to the extent not prohibited by applicable law, Deed of Trust Trustee or
Beneficiary itself, as applicable, or by such officers or agents as it may
appoint, may then enter and take possession of all the Mortgage Estate without
the appointment of a receiver or an application therefor, exclude the Grantors
and their agents and employees wholly therefrom, and have access to the books,
papers and accounts of the Grantors.
(b) If in accordance with Section 2.3(a) above any applicable Grantor shall for
any reason fail to surrender or deliver the Mortgage Estate or any part thereof
after such demand by Beneficiary (or Deed of Trust Trustee at the direction of
Beneficiary as so required by applicable law), Deed of Trust Trustee and/or
Beneficiary may to the extent not prohibited by applicable law, obtain a
judgment or decree conferring upon Deed of Trust Trustee and/or Beneficiary, as
applicable, the right to immediate possession or requiring the applicable
Grantor to deliver immediate possession of the Mortgage Estate to Deed of Trust
Trustee and/or Beneficiary, as applicable, to the entry of which judgment or
decree each Grantor hereby specifically consents. Subject to Section 10.01 of
the Collateral Agency Agreement, the Grantors will pay to Beneficiary, within
the time period set forth therein, all reasonable expenses of obtaining such
judgment or decree, including reasonable compensation to Deed of Trust Trustee’s
and Beneficiary’s attorneys and agents with interest on any overdue amounts
therefrom, at the rate per annum applicable to overdue amounts under the
Indenture and the Senior Loan Agreement, as provided in and to the extent then
applicable under Section 10.01 of the Collateral Agency Agreement, but in no
event to exceed the maximum rate permitted by law (the “Default Rate”); and all
such expenses and compensation shall, until paid, be secured by this Deed of
Trust.
(c) Upon every such entry or taking of possession, Deed of Trust Trustee and/or
Beneficiary, as applicable, may, to the extent not prohibited by applicable law,
hold, store, use, operate, manage and control the Mortgage Estate, conduct the
business thereof and, from time to time, (i) make all necessary and proper
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon, (ii) insure or keep the Mortgage Estate
insured in the manner and amounts required pursuant to the Indenture, (iii)
manage and operate the Mortgage Estate in its reasonable discretion and exercise
all the rights and powers of the Grantors to the same extent as the Grantors
could in their own name or otherwise with respect to the same, or (iv) enter
into any and all agreements with respect to the exercise by others of any of the
powers herein granted to Deed of Trust Trustee and/or Beneficiary, all as may
from time to time be directed or determined by Beneficiary to be in its best
interest and each Grantor hereby appoints Deed of Trust Trustee and Beneficiary
as its true and lawful attorneys-in-fact and agents, for such Grantor and in its
name, place and stead, in any and all capacities, to perform any of the
foregoing acts. During the time of such possession, Beneficiary may collect and
receive all the Rents, issues, profits and revenues from the Mortgage Estate,
including those past due as well as those accruing thereafter, and, after
deducting, in all cases subject to Section 10.01 of the Collateral Agency
Agreement, (i) all reasonable expenses of taking, holding, managing and
operating the Mortgage Estate (including reasonable compensation for the
services of all persons employed for such purposes), (ii) the reasonable costs
of all such maintenance, repairs, renewals, replacements, additions,
betterments, improvements, purchases and acquisitions, (iii) the reasonable
costs of insurance, (iv) such taxes, assessments and other similar
        19



--------------------------------------------------------------------------------



charges as Beneficiary may at its option pay, (v) other proper and reasonable
charges upon the Mortgage Estate or any part thereof and (vi) the reasonable
compensation, expenses and disbursements of the attorneys and. agents of Deed of
Trust Trustee and Beneficiary, Deed of Trust Trustee or Beneficiary, as
applicable, shall apply the remainder of the moneys and proceeds so received in
accordance with Section 2.8 hereof.
(d) Whenever, before any sale of the Mortgage Estate under Section 2.6, all
Secured Obligations that are then due shall have been paid and all Events of
Default fully cured, Deed of Trust Trustee and/or Beneficiary, as applicable,
will surrender possession of the Mortgage Estate back to the Grantors, their
successors or assigns. The same right of taking possession shall, however, arise
again if any subsequent Event of Default shall occur and be continuing.
SECTION 2.4 Right To Cure Grantor’s Failure to Perform. Should either Grantor
fail in the payment, performance or observance of any term, covenant or
condition required by this Deed of Trust or of either Grantor under the
Indenture, Senior Loan Agreement, Facilities Lease, Ground Lease, Sublease or
the Collateral Agency Agreement beyond any applicable notice and cure periods,
Beneficiary may pay, perform or observe the same, and all payments made or
out-of-pocket costs or expenses incurred by Beneficiary in connection therewith
shall be secured hereby and, subject to Section 10.01 of the Collateral Agency
Agreement, shall be, within the time period set forth therein, repaid by the
Grantors to Beneficiary with interest on overdue amounts thereon at the Default
Rate. Upon the occurrence and during the continuance of an Event of Default,
Beneficiary is hereby empowered to enter and to authorize its agents to enter
upon the Mortgage Estate or any part thereof for the purpose of performing or
observing any such defaulted term, covenant or condition without having any
obligation to so perform or observe and without thereby becoming liable to the
Grantors, to any person in possession holding under such Grantor or to any other
person absent its (or its agents) gross negligence, bad faith or willful
misconduct
SECTION 2.5 Right to a Receiver. If an Event of Default shall occur and be
continuing, Beneficiary, upon application to a court of competent jurisdiction,
and without any showing of insolvency, fraud, or mismanagement on the part of
the Grantors, and without the necessity of filing any judicial or other
proceeding other than the proceeding for appointment of a receiver shall be
entitled as a matter of right to the appointment of a receiver or receivers to
take possession of and to operate the Mortgage Estate and to collect and apply
the Rents. The receiver or receivers shall have all of the rights and powers
permitted under the laws of the state wherein the Mortgage Estate is located.
Subject to Section 10.01 of the Collateral Agency Agreement, the Grantors shall
pay to Beneficiary, within the time period set forth therein, all reasonable
expenses, including receiver’s fees, reasonable attorney’s fees and
disbursements, costs and agent’s compensation incurred pursuant to the
provisions of this Section 2.5; and all such expenses shall be secured by this
Deed of Trust and shall be repaid by such Grantor to Beneficiary with interest
on overdue amounts at the Default Rate from the date incurred until the date so
paid by such Grantor. Each Grantor hereby consents to the appointment of such
receiver or receivers, agrees not to oppose any application therefor by
Beneficiary and agrees that such
        20



--------------------------------------------------------------------------------



appointment shall in no manner affect the other rights of Beneficiary or Deed of
Trust Trustee under Section 2 hereof.
SECTION 2.6 Foreclosure and Sale.
(a) If an Event of Default shall occur and be continuing, Beneficiary may elect
to sell or cause the Deed of Trust Trustee to sell the Mortgage Estate or any
part of the Mortgage Estate by exercise of the power of foreclosure or of sale
granted to Deed of Trust Trustee and/or Beneficiary by applicable law or this
Deed of Trust. In such case, Deed of Trust Trustee or Beneficiary may commence a
civil action to foreclose this Deed of Trust, or it may proceed and sell the
Mortgage Estate non-judicially in whole or in part in one or more sales to
satisfy any Secured Obligation. Beneficiary and Deed of Trust Trustee shall
comply with the requirements of the Texas Property Code then in effect (or other
applicable law) with regard to any such sale or any other foreclosure sale
contemplated by this Deed of Trust. Deed of Trust Trustee or Beneficiary or an
officer appointed by a judgment of foreclosure to sell the Mortgage Estate, may
sell all or such parts of the Mortgage Estate as may be chosen by Deed of Trust
Trustee or Beneficiary at the time and place of sale fixed by it in a notice of
sale, either as a whole or in separate lots, parcels or items as Deed of Trust
Trustee or Beneficiary shall deem expedient, and in such order as it may
determine, at public auction to the highest bidder. Deed of Trust Trustee or
Beneficiary or an officer appointed by a judgment of foreclosure to sell the
Mortgage Estate may postpone any foreclosure or other sale of all or any portion
of the Mortgage Estate by public announcement at such time and place of sale,
and from time to time thereafter may postpone such sale by public announcement
or subsequently noticed sale. Without further notice, Deed of Trust Trustee or
Beneficiary or an officer appointed to sell the Mortgage Estate may make such
sale at the time fixed by the last postponement, or may, in its discretion, give
a new notice of sale. Any person, including Grantors, Deed of Trust Trustee or
Beneficiary or any designee or affiliate thereof, may purchase at such sale.
(b) The Mortgage Estate may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Deed of Trust
Trustee or Beneficiary (including costs of evidence of title in connection with
the sale), Deed of Trust Trustee or Beneficiary or an officer that makes any
sale shall apply the proceeds of sale in the manner set forth in Section 2.8.
(c) Any foreclosure or other sale of less than the whole of the Mortgage Estate
or any defective or irregular sale made hereunder shall not exhaust the power of
foreclosure or of sale provided for herein; and subsequent sales may be made
hereunder until the Secured Obligations have been satisfied, or the entirety of
the Mortgage Estate has been sold.
(d) If an Event of Default shall occur and be continuing, Beneficiary (or Deed
of Trust Trustee at the direction of Beneficiary as so required by applicable
law), may instead of, or in addition to, exercising the rights described in
Section 2.6(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Secured Obligations, or the performance of any term, covenant,
condition or
        21



--------------------------------------------------------------------------------



agreement of this Deed of Trust or any other right, or (ii) to pursue any other
remedy available to Beneficiary, all as Beneficiary shall determine most
effectual for such purposes.
SECTION 2.7 Other Remedies.
(a) In case an Event of Default shall occur and be continuing, Beneficiary (or
Deed of Trust Trustee at the direction of Beneficiary as so required by
applicable law) may also exercise, to the extent not prohibited by law, any or
all of the remedies available to a secured party under the UCC.
(b) In connection with a sale of the Mortgage Estate and the application of the
proceeds of sale as provided in Section 2.8, Beneficiary (or Deed of Trust
Trustee at the direction of Beneficiary as so required by applicable law) shall
be entitled to enforce payment of and to receive up to the principal amount of
the Secured Obligations, including, without limitation, all other charges,
payments and costs due under this Deed of Trust, and to recover a deficiency
judgment for any portion of the aggregate principal amount of the Secured
Obligations remaining unpaid, with interest in accordance with the Indenture.
SECTION 2.8 Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgage Estate, Beneficiary (or the receiver, if one is
appointed) shall receive and apply the proceeds of the sale together with any
Rents that may have been collected and any other sums that then may be held by
Beneficiary under this Deed of Trust in the same manner as the proceeds of the
Collateral are to be applied pursuant to Section 9.08 of the Collateral Agency
Agreement. Each Grantor and any other party liable on the Secured Obligations
and the Secured Obligations shall be liable for any deficiency remaining in the
Secured Obligations and Secured Obligations subsequent to the sale referenced in
this Section 2.
Upon any sale of the Mortgage Estate by the Deed of Trust Trustee or Beneficiary
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Beneficiary (or Deed of
Trust Trustee at the direction of Beneficiary as so required by applicable law)
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Mortgage Estate so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Beneficiary or such officer or be answerable in
any way for the misapplication thereof.
SECTION 2.9 Grantor as Tenant Holding Over. If a Grantor remains in possession
of any of the Mortgage Estate after any foreclosure sale by Deed of Trust
Trustee or Beneficiary, at Beneficiary’s election such Grantor shall be deemed a
tenant holding over and shall forthwith surrender possession to the purchaser or
purchasers at such sale or be summarily dispossessed or evicted according to
provisions of law applicable to tenants holding over.
SECTION 2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Each Grantor waives, to the extent not prohibited by law, (i) the benefit
of all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgage Estate and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Secured Obligations or creating or
        22



--------------------------------------------------------------------------------



extending a period of redemption from any sale made in collecting said debt or
any other amounts due to Deed of Trust Trustee or Beneficiary, (ii) any right to
at any time insist upon, plead, claim or take the benefit or advantage of any
law now or hereafter in force providing for any homestead exemption, stay,
statute of limitations, extension or redemption, or sale of the Mortgage Estate
as separate tracts, units or estates or as a single parcel in the event of
foreclosure or notice of deficiency, and (iii) all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of or each of the Secured Obligations and marshaling in
the event of foreclosure of this Deed of Trust; provided that the appraisement
of any of the Mortgage Estate is hereby expressly waived or not waived at the
option of Deed of Trust Trustee or Beneficiary, such option to be exercised
prior to or at the time judgment is rendered in any foreclosure of this
instrument.
SECTION 2.11 Discontinuance of Proceedings. In case Deed of Trust Trustee or
Beneficiary shall proceed to enforce any right, power or remedy under this Deed
of Trust by foreclosure, entry or otherwise, and such proceedings shall be
discontinued or abandoned for any reason, or shall be determined adversely to
Deed of Trust Trustee or Beneficiary, then and in every such case each Grantor,
Deed of Trust Trustee and Beneficiary shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of each
Grantor, Deed of Trust Trustee and Beneficiary shall continue as if no such
proceeding had been taken.
SECTION 2.12 Suits To Protect the Mortgage Estate. Upon the occurrence and
during the continuance of an Event of Default, Beneficiary (or Deed of Trust
Trustee at the direction of Beneficiary as so required by applicable law) shall
have power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgage Estate by any acts that may be unlawful or in
violation of this Deed of Trust, (b) to preserve or protect its interest in the
Mortgage Estate and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Deed of Trust Trustee and/or
Beneficiary hereunder.
SECTION 2.13 Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting a Grantor, Beneficiary (or Deed of Trust Trustee at the
direction of Beneficiary as so required by applicable law) shall, to the extent
permitted by law, be entitled to file such proofs of claim and other documents
as may be necessary or advisable in order to have the claims of Beneficiary
allowed in such proceedings for the Secured Obligations secured by this Deed of
Trust at the date of the institution of such proceedings and for any interest
accrued, late charges and additional interest or other amounts due or that may
become due and payable hereunder after such date.
SECTION 2.14 Waiver.
(a) No delay or failure by Deed of Trust Trustee and/or Beneficiary to exercise
any right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or
        23



--------------------------------------------------------------------------------



Event of Default or acquiescence therein; and every right, power and remedy
given by this Deed of Trust to Deed of Trust Trustee or Beneficiary may be
exercised from time to time and as often as may be deemed expedient by Deed of
Trust Trustee or Beneficiary. No consent or waiver by Beneficiary to or of any
breach or Event of Default by any Grantor in the performance of the Secured
Obligations shall be deemed or construed to be a consent or waiver to or of any
other breach or Event of Default in the performance of the same or of any other
Secured Obligations by such Grantor hereunder. No failure on the part of Deed of
Trust Trustee or Beneficiary to complain of any act or failure to act or to
declare an Event of Default, irrespective of how long such failure continues,
shall constitute a waiver by Deed of Trust Trustee or Beneficiary of their
respective rights hereunder or impair any rights, powers or remedies consequent
on any future Event of Default by such Grantor.
(b) Even if Beneficiary (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein, (iv) releases a part of the Mortgage Estate from this
Deed of Trust, (v) agrees to change some of the terms, covenants, conditions or
agreements of the Facilities Lease or the Ground Lease, (vi) consents to the
filing of a map, plat or replat affecting the Premises, (vii) consents to the
granting of an easement or other right affecting the Premises or (viii) makes or
consents to an agreement subordinating the lien hereof on the Mortgage Estate,
no such act or omission shall preclude Deed of Trust Trustee or Beneficiary from
exercising any other right, power or privilege herein granted or intended to be
granted in the event of any breach or Event of Default then made or of any
subsequent default; nor, except as otherwise expressly provided in an instrument
executed by Beneficiary, shall this Deed of Trust be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgage Estate, Beneficiary (or Deed of Trust Trustee at the direction of
Beneficiary as so required by applicable law) is hereby authorized and empowered
to deal with any vendee or transferee with reference to the Mortgage Estate
secured hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.
SECTION 2.15 Waiver of Trial by Jury. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS DEED OF TRUST. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DEED OF TRUST
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
2.15.
SECTION 2.16 Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Deed of Trust Trustee or Beneficiary by this Deed of Trust is
intended to be
        24



--------------------------------------------------------------------------------



exclusive of any other right, power or remedy, and each and every such right,
power and remedy shall be cumulative and concurrent and in addition to any other
right, power and remedy given hereunder or now or hereafter existing at law or
in equity or by statute.
SECTION 2.17 Beneficiary’s Rights. The rights, privileges, immunities and
indemnities under the Indenture and Collateral Agency Agreement shall be
incorporated herein as if fully set forth herein.
ARTICLE III.
Miscellaneous
SECTION 3.1 Partial Invalidity. In the event any one or more of the provisions
contained in this Deed of Trust shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect or impair any other provision of this Deed of
Trust, and this Deed of Trust shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein, and the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 3.2 Notices. All notices and communications hereunder shall be in
writing and given to the Grantors and to the Beneficiary as provided in the
Collateral Agency Agreement.
SECTION 3.3 Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and shall apply to,
bind and inure to, the benefit of the permitted successors and assigns of each
Grantor (including all successors in interest of each Grantor in and to all or
any part of the Collateral) and the successors and assigns of Deed of Trust
Trustee and Beneficiary. All references in this Deed of Trust to each Grantor,
Deed of Trust Trustee and Beneficiary shall be deemed to include all such
successors and assigns.
SECTION 3.4 Termination and Amendment.
(a) Upon satisfaction of all conditions of Section 11.1 of the Indenture,
Section 4 and Section 7 of the Facilities Lease, and Section 9.01 of the Senior
Loan Agreement, this Deed of Trust and the liens and security interests granted
hereby shall terminate.
(b) At the request of the Borrower, the Beneficiary will amend, supplement,
modify (which amendment, supplement or modification may include a partial
release or subordination) this Deed of Trust and its lien on any property held
by the Deed of Trust Trustee, if any such amendment, supplement, or modification
is required to effect the provisions of Article 10 of the Indenture, Section 24
of the Facilities Lease, Section 9.05 of the Senior Loan Agreement or Article
XII and Section 7.08 of the Collateral Agency Agreement.
        25



--------------------------------------------------------------------------------



(c) In connection with any amendment, supplement, or modification pursuant to
paragraph (a) or (b) of this Section 3.4, the Beneficiary shall (or shall direct
the Deed of Trust Trustee to) execute and deliver to the applicable Grantor the
documents and shall perform such other actions reasonably requested by the
Grantor, in each case, as may be required to effect the provisions of Article 10
of the Indenture, Section 24 of the Facilities Lease, Section 9.05 of the Senior
Loan Agreement or Article XII and Section 7.08 of the Collateral Agency
Agreement. Any execution and delivery of documents pursuant to this Section 3.4
shall be without recourse to or warranty by the Deed of Trust Trustee or
Beneficiary.
SECTION 3.5 Definitions. As used in this Deed of Trust, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”, (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”, (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”, (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”, and (e) “any of “the Mortgage Estate” shall
mean “the Mortgage Estate or any part thereof or interest therein”. All
references in this Deed of Trust to an exhibit shall refer to the corresponding
exhibit attached to this Deed of Trust, and all exhibits attached to this Deed
of Trust hereby are incorporated by each such reference into this Deed of Trust
and are made a part of this Deed of Trust for all purposes. Any act that Deed of
Trust Trustee or Beneficiary is permitted to perform hereunder may be performed
at any time and from time to time by Deed of Trust Trustee or Beneficiary or any
person or entity designated by Deed of Trust Trustee or Beneficiary. Any act
that is prohibited to Grantors hereunder is also prohibited to all lessees of
any of the Mortgage Estate. For the term of this Deed of Trust, each appointment
of Deed of Trust Trustee or Beneficiary as attorney-in-fact for the Grantors
under this Deed of Trust is irrevocable, with power of substitution and coupled
with an interest. Subject to the applicable provisions hereof, Beneficiary has
the right to refuse to grant its consent, approval or acceptance or to indicate
its satisfaction, in its sole discretion, whenever such consent, approval,
acceptance or satisfaction is required hereunder.
SECTION 3.6 No Oral Modification. This Deed of Trust may not be changed or
terminated orally. Any agreement made by the Grantors and Beneficiary after the
date of this Deed of Trust relating to this Deed of Trust shall be superior to
the rights of the holder of any intervening or subordinate deed of trust, lien
or encumbrance.
SECTION 3.7 Liability and Indemnification of Beneficiary. BENEFICIARY SHALL NOT
BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY BENEFICIARY IN GOOD FAITH, OR
BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER
(INCLUDING BENEFICIARY’S NEGLIGENCE), EXCEPT FOR BENEFICIARY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT. Beneficiary shall have the right to rely on any
instrument, document or signature authorizing or supporting any action taken or
proposed to be taken by it hereunder, believed by it in good faith to be
genuine. All monies received by Beneficiary shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated in any manner from any other monies (except to the
extent required by law), and Beneficiary shall be under no liability for
interest on
        26



--------------------------------------------------------------------------------



any monies received by it hereunder. GRANTOR WILL REIMBURSE BENEFICIARY FOR, AND
INDEMNIFY AND SAVE HIM OR HER HARMLESS AGAINST, ANY AND ALL LIABILITY AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH MAY BE INCURRED BY HIM OR
HER IN THE PERFORMANCE OF HIS OR HER DUTIES HEREUNDER (INCLUDING ANY LIABILITY
AND EXPENSES RESULTING FROM BENEFICIARY’S OWN NEGLIGENCE, BUT EXCLUDING
BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT). The foregoing indemnity
shall not terminate upon release, foreclosure or other termination of this Deed
of Trust.
SECTION 3.8 Joint and Several Liability of Grantors. Anything to the contrary
notwithstanding all obligations of Grantors herein and, unless otherwise
specifically stated (and in such case, only to the extent so stated) under the
other Secured Obligation Documents, shall be the joint and several obligations
of the Lessee and the Borrower.


ARTICLE IV.
Deed of Trust Trustee’s Powers and Liabilities
SECTION 4.1 The Deed of Trust Trustee, by acceptance hereof, covenants
faithfully to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence, bad faith or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by it in accordance with the terms thereof.
All authorities, powers and discretions given in this Deed of Trust to the Deed
of Trust Trustee and/or the Beneficiary may be exercised by either, without the
other, with the same effect as if exercised jointly.
SECTION 4.2 The Deed of Trust Trustee may resign at any time upon giving thirty
(30) days’ notice in writing to the Grantors and to the Beneficiary;
SECTION 4.3 The Beneficiary may remove the Deed of Trust Trustee at any time or
from time to time and select a successor deed of trust trustee. In the event of
the death, removal, resignation, refusal to act, in-ability to act or absence of
the Deed of Trust Trustee from the state in which the Premises are located, or
in its sole discretion for any reason whatsoever. The Beneficiary may, upon
notice to the Grantors and without specifying the reason therefore and without
applying to any court, select and appoint a successor deed of trust trustee, and
all powers, rights, duties and authority of the former deed of trust trustee, as
aforesaid, shall thereupon become vested in such successor. Such substitute deed
of trust trustee shall not be required to give bond for the faithful performance
of his duties unless required by the Beneficiary. Such substitute deed of trust
trustee shall be appointed by written instrument duly recorded in the county
where the Land is located. Each Grantor hereby ratifies and confirms any and all
acts that the herein named Deed of Trust Trustee, or his successor or successors
in this trust, shall do lawfully by virtue hereof. Each Grantor hereby agrees,
on behalf of itself and its heirs, executors, administrators and assigns, that
the recitals contained in any deed or deeds
        27



--------------------------------------------------------------------------------



executed in due form by any Deed of Trust Trustee or substitute deed of trust
trustee, acting under the provisions of this instrument, shall be prima facie
evidence of the facts recited, and that it shall not be necessary to prove in
any court, otherwise than by such recitals, the existence of the facts essential
to authorize the execution and delivery of such deed or deeds and the passing of
title thereby;
SECTION 4.4 The Deed of Trust Trustee shall not be required to see that this
Deed of Trust is recorded nor liable for its validity or its priority as a first
deed of trust, or otherwise, nor shall the Deed of Trust Trustee be answerable
or responsible for performance or observance of the covenants and agreements
imposed upon the Grantors or the Beneficiary by this Deed of Trust or any other
agreement. The Deed of Trust Trustee, as well as the Beneficiary, shall have
authority in their respective discretion to employ agents and attorneys in the
execution of this trust and to protect the interest of the Beneficiary
hereunder, and to the fullest extent permitted by law they shall be compensated
and all expenses relating to the employment of such agents and/or attorneys,
including expenses of litigation, shall be paid out of the proceeds of the sale
of the Mortgage Estate conveyed hereby should a sale be had, but if no such sale
be had, all stuns so paid out shall be recoverable to the fullest extent
permitted by law by all remedies at law or in equity; and
SECTION 4.5 At any time, or from time to time, without liability therefore and
with ten (10) days’ prior written notice to the Grantors, upon written request
of the Beneficiary and with-out affecting the effect of this Deed of Trust upon
the remainder of the Mortgage Estate, the Deed of Trust Trustee may (A) reconvey
any part of the Mortgage Estate, (B) consent in writing to the making of any map
or plat thereof, so long as each Grantor has consented thereto, (C) join in
granting any easement thereon, so long as each Grantor has consented thereto, or
(D) join in any extension agreement or any agreement subordinating the lien or
charge hereof.
ARTICLE V.
Mortgaged Leases and Easements
This Deed of Trust is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located:
SECTION 5.1 Representations, Warranties and Covenants. Each Grantor represents
and warrants to the Beneficiary that (a) the Mortgaged Leases and the Easements
are unmodified and in full force and effect, (b) all rent and other charges
therein have been paid to the extent they are payable to the date hereof, (c)
such Grantor enjoys the quiet and peaceful possession of the property demised
thereby, (d) such Grantor is not in default under any of the terms thereof and
there are no circumstances which, with the passage of time or the giving of
notice or both, would constitute an event of default thereunder, and (e) the
Lessor thereunder is not in default in any material respect under any of the
terms or provisions thereof on the part of the Lessor to be observed or
performed (but this statement is made for the benefit of and may only be relied
upon by the Beneficiary and Secured Parties). Each Grantor shall promptly pay,
when due and payable, the rent and other charges payable pursuant to the
Mortgaged Leases and the Easements, and will timely perform and observe all of
the other terms, covenants and
        28



--------------------------------------------------------------------------------



conditions required to be performed and observed by such Grantor as lessee under
the Mortgaged Leases or the Easements. Each Grantor shall notify the Beneficiary
in writing of any default by such Grantor in the performance or observance of
any terms, covenants or conditions on the part of such Grantor to be performed
or observed under the Mortgaged Leases or the Easements within ten (10) days
after such Grantor knows of such default. Each Grantor shall, promptly following
the receipt thereof, deliver a copy of any notice of default given to such
Grantor by the Lessor pursuant to the Mortgaged Leases or the Easements and
promptly notify the Beneficiary in writing of any default by the Lessor in the
performance or observance of any of the terms, covenants or conditions on the
part of the Lessor to be performed or observed thereunder. Unless required under
the terms of the Mortgaged Leases or the Easements, except as restricted by the
Indenture or the Senior Loan Agreement, no Grantor shall, without the prior
written consent of the Beneficiary (which may be granted or withheld in the
Beneficiary’s sole and absolute discretion) (i) terminate, or surrender the
Mortgaged Leases or the Easements, or (ii) enter into any modification of the
Mortgaged Leases or the Easements in violation of Article 10 of the Indenture,
Section 24 of the Facilities Lease, Section 9.05 of the Senior Loan Agreement or
Article XII and Section 7.08 of the Collateral Agency Agreement, and any such
attempted termination, modification or surrender without the Beneficiary’s
written consent shall be void. Each Grantor shall, within thirty (30) days after
written request from the Beneficiary, use commercially reasonable efforts to
obtain from the Lessor and deliver to the Beneficiary a certificate setting
forth the name of the Tenant thereunder and stating that the Mortgaged Leases
and the Easements are in full force and effect, is unmodified or, if the
Mortgaged Leases or the Easements have been modified, the date of each
modification (together with copies of each such modification), that no notice of
termination thereof has been served on such Grantor, stating that to the best of
Lessor’s knowledge, no default or event which with notice or lapse of time (or
both) would become a default is existing under the Mortgaged Leases or the
Easements, stating the date to which rent has been paid, and specifying the
nature of any defaults, if any, and containing such other statements and
representations as may be reasonably requested by the Beneficiary.
SECTION 5.2 No Merger; Acquisition; Power of Attorney. So long as any of the
Secured Obligations remain unpaid or unperformed, the fee title to and the
leasehold estate in the Premises subject to the Mortgaged Leases and the
Easements shall not merge but shall always be kept separate and distinct
notwithstanding the union of such estates in the Lessor or the Grantors, or in a
third party, by purchase or otherwise. If any Grantor acquires the fee title or
any other estate, title or interest in the property demised by the Mortgaged
Leases or the Easements, or any part thereof, or any part of the Leasehold Deed
of Trust, the lien of this Deed of Trust shall attach to, cover and be a lien
upon such acquired estate, title or interest and the same shall thereupon be and
become a part of the Mortgage Estate with the same force and effect as if
specifically encumbered herein. Each Grantor agrees to execute all instruments
and documents that the Beneficiary may reasonably require to ratify, confirm and
further evidence the lien of this Deed of Trust on the acquired estate, title or
interest. Furthermore, each Grantor hereby appoints the Beneficiary as its true
and lawful attorney-in-fact to execute and deliver, following the occurrence and
during the continuance of an Event of Default, all such instruments and
documents in the name and on behalf of such Grantor. This power, being coupled
with an interest, shall be irrevocable as long as any portion of the Secured
Obligations remains unpaid.
        29



--------------------------------------------------------------------------------



SECTION 5.3 New Leases. If the Mortgaged Leases or any Easement shall be
terminated prior to the natural expiration of its term due to default by the
applicable Grantor or any Tenant thereunder, and if, pursuant to the provisions
of the Mortgaged Leases or any Easement, the Beneficiary or its designee shall
acquire from the Lessor a new lease of the Premises subject to the Mortgaged
Leases or the Easements, such Grantor shall have no right, title or interest in
or to such new lease or the leasehold estate created thereby, or renewal
privileges therein contained.
SECTION 5.4 No Assignment. Notwithstanding anything to the contrary contained
herein, this Deed of Trust shall not constitute an assignment of the Mortgaged
Leases or the Easements within the meaning of any provision thereof prohibiting
its assignment and the Beneficiary shall have no liability or obligation
thereunder by reason of its acceptance of this Deed of Trust. The Beneficiary
shall be liable for the obligations of the Tenant arising out of the Mortgaged
Leases and the Easements for only that period of time for which the Beneficiary
is in possession of the Premises demised thereunder or has acquired, by
foreclosure or otherwise, and is holding all of the Grantor’s right, title and
interest therein.
SECTION 5.5 Treatment of Mortgaged Leases and Easements In Bankruptcy.
(i) If any Landlord or grantor under the Mortgaged Leases or the Easements
rejects or disaffirms, or seeks or purports to reject or disaffirm, such
Mortgaged Leases or such Easements pursuant to any Bankruptcy Law, then the
applicable Grantor shall not exercise the 365(h) Election except as otherwise
provided in this paragraph. To the extent permitted by law, the applicable
Grantor shall not suffer or permit the termination of the Mortgaged Leases or
the Easements by exercise of the 365(h) Election or otherwise without the
Beneficiary’s consent. The Grantors acknowledge that because the Mortgaged
Leases and the Easements are a primary element of the Beneficiary’s security for
the Secured Obligations, it is not anticipated that the Beneficiary would
consent to termination of the Mortgaged Leases or the Easements. If any Grantor
makes any 365(h) Election in violation of this Deed of Trust, then such 365(h)
Election shall be void and of no force or effect.
(ii) Each Grantor hereby assigns to the Beneficiary the 365(h) Election with
respect to the Mortgaged Leases and the Easements until the Secured Obligations
have been satisfied in full. Each Grantor acknowledges and agrees that the
foregoing assignment of the 365(h) Election and related rights is one of the
rights that the Beneficiary may use at any time to protect and preserve the
Beneficiary’s other rights and interests under this Mortgage. Each Grantor
further acknowledges that exercise of the 365(h) Election in favor of
terminating the Mortgaged Leases or the Easements would constitute waste
prohibited by this Deed of Trust.
(iii) Each Grantor acknowledges that if the 365(h) Election is exercised in
favor of such Grantor’s remaining in possession under the Mortgaged Leases or
the Easements, then such Grantor’s resulting occupancy rights, as adjusted by
the effect of Section 365 of Title II of the United States Code (the “Bankruptcy
Code”), shall then be part of the Mortgage Estate and shall be subject to the
lien of this Deed of Trust.
        30



--------------------------------------------------------------------------------



SECTION 5.6 Rejection of Mortgaged Leases or Easements by Landlord. If a
Landlord under the Mortgaged Leases or the Easements rejects or disaffirms the
Mortgaged Leases or the Easements or purports or seeks to disaffirm such
Mortgaged Leases or the Easements pursuant to any Bankruptcy Law, then:
(i) The applicable Grantor shall remain in possession of the Premises demised
under such Mortgaged Leases or the Easements so rejected or disaffirmed and
shall perform all acts necessary for such Grantor to remain in such possession
for the unexpired term of such Mortgaged Leases or the Easements, whether the
then existing terms and provisions of such Mortgaged Leases or the Easements
require such acts or otherwise; and
(ii) All the terms and provisions of this Deed of Trust and the lien created by
this Deed of Trust shall remain in full force and effect and shall extend
automatically to all of such Grantor’s rights and remedies arising at any time
under, or pursuant to, Section 365(h) of the Bankruptcy Code, including all of
such Grantor’s rights to remain in possession of the leased Premises.
SECTION 5.7 Assignment of Claims to Beneficiary. The applicable Grantor,
immediately upon learning that any Landlord or grantor under the Mortgaged
Leases or the Easements has failed to perform the terms and provisions
thereunder (including by reason of a rejection or disaffirmance or purported
rejection or disaffirmance of such Mortgaged Leases or the Easements pursuant to
any Bankruptcy Law), shall notify the Beneficiary of any such failure to
perform. Each Grantor unconditionally assigns, transfers, and sets over to the
Beneficiary any and all damage claims thereunder. This assignment constitutes a
present, irrevocable, and unconditional assignment of all damage claims under
the Mortgaged Leases or the Easements, and shall continue in effect until the
Secured Obligations have been satisfied in full. Notwithstanding the foregoing,
the Beneficiary grants to each Grantor a revocable license to exercise any such
Mortgaged Leases or the Easements damage claims which license may only be
revoked by the Beneficiary upon the occurrence and during the continuance of any
Event of Default.
ARTICLE VI.
State-Specific Provisions
This Deed of Trust is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located. In the event of
any inconsistencies between the terms and conditions of this Article VI and the
other provisions of this Deed of Trust, the terms and conditions of this Article
VI shall control and be binding.
SECTION 6.1 Applicable Law; Certain Particular Provisions. This Deed of Trust
shall be governed by and construed in accordance with the internal law of the
state of where the Premises are located, except that each Grantor expressly
acknowledges that by their terms, the Facilities Lease, the Ground Lease, the
Indenture and the Senior Loan Agreement shall be governed by the internal law of
the states identified therein, without regard to principles of conflict of law.
Each Grantor, Deed of Trust Trustee and Beneficiary agree to submit to
        31



--------------------------------------------------------------------------------



jurisdiction and the laying of venue for any suit on this Deed of Trust in the
state where the Premises are located.
SECTION 6.2 Texas Law Provisions.
(a) Waiver of Appraisement. EACH GRANTOR HEREBY WAIVES APPRAISEMENT, OR DOES NOT
WAIVE APPRAISEMENT, AT THE OPTION OF THE BENEFICIARY, TO BE EXERCISED AT ANY
TIME PRIOR TO OR AT ENTRY OF JUDGMENT IN ANY ACTION TO FORECLOSE THIS DEED OF
TRUST. EACH GRANTOR EXPRESSLY AGREES THAT THE DEED OF TRUST TRUSTEE MAY OFFER
THE MORTGAGE ESTATE AS A WHOLE OR IN SUCH PARCELS OR LOTS AS THE BENEFICIARY, IN
ITS SOLE DISCRETION ELECTS, REGARDLESS OF THE MANNER IN WHICH THE MORTGAGE
ESTATE MAY BE DESCRIBED. FURTHERMORE, IN THE EVENT AN INTEREST IN ANY OF THE
MORTGAGE ESTATE IS FORECLOSED UPON PURSUANT TO A JUDICIAL OR NON-JUDICIAL
FORECLOSURE SALE, SUCH GRANTOR AGREES AS FOLLOWS: NOTWITHSTANDING THE PROVISIONS
OF SECTIONS 51.003, 51.004, AND 51.005 OF THE TEXAS PROPERTY CODE (AS THE SAME
MAY BE AMENDED FROM TIME TO TIME), AND TO THE EXTENT PERMITTED BY LAW, SUCH
GRANTOR AGREES THAT BENEFICIARY OR DEED OF TRUST TRUSTEE, AS THE CASE MAY BE,
SHALL BE ENTITLED TO SEEK A DEFICIENCY JUDGMENT FROM SUCH GRANTOR AND ANY OTHER
PARTY OBLIGATED IN RESPECT OF THE SECURED OBLIGATIONS EQUAL TO THE DIFFERENCE
BETWEEN THE AMOUNT OF THE SECURED OBLIGATIONS AND THE AMOUNT FOR WHICH THE
MORTGAGE ESTATE WAS SOLD PURSUANT TO JUDICIAL OR NON-JUDICIAL FORECLOSURE SALE.
EACH GRANTOR EXPRESSLY RECOGNIZES THAT THIS SECTION CONSTITUTES A WAIVER OF THE
ABOVE-CITED PROVISIONS OF THE TEXAS PROPERTY CODE WHICH WOULD OTHERWISE PERMIT
SUCH GRANTOR AND OTHER PERSONS AGAINST WHOM RECOVERY OF DEFICIENCIES IS SOUGHT
(EVEN ABSENT THE INITIATION OF DEFICIENCY PROCEEDINGS AGAINST THEM) TO PRESENT
COMPETENT EVIDENCE OF THE FAIR MARKET VALUE OF THE MORTGAGE ESTATE AS OF THE
DATE OF THE FORECLOSURE SALE AND OFFSET AGAINST ANY DEFICIENCY THE AMOUNT BY
WHICH THE FORECLOSURE SALE PRICE IS DETERMINED TO BE LESS THAN SUCH FAIR MARKET
VALUE. EACH GRANTOR FURTHER RECOGNIZES AND AGREES THAT THIS WAIVER CREATES AN
IRREBUTTABLE PRESUMPTION THAT THE FORECLOSURE SALE PRICE IS EQUAL TO THE FAIR
MARKET VALUE OF THE MORTGAGE ESTATE FOR PURPOSES OF CALCULATING DEFICIENCIES
OWED BY SUCH GRANTOR OR ANY OTHER PERSON AGAINST WHOM RECOVERY OF A DEFICIENCY
IS SOUGHT.
(b) Limitation on Interest. All agreements between the Grantors and Beneficiary,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity of any of the Secured Obligations or otherwise, shall the interest
contracted for, charged or received by
        32



--------------------------------------------------------------------------------



Beneficiary exceed the maximum amount permissible under applicable law. If from
any circumstance whatsoever, interest would otherwise be payable to Beneficiary
in excess of the maximum lawful amount, the interest payable to Beneficiary
shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance Beneficiary shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Secured Obligations and not to the payment of interest
or, if such excessive interest exceeds the unpaid balance of principal of the
Secured Obligations, such excess shall be refunded to the applicable Grantor.
All interest paid or agreed to be paid to Beneficiary shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full period until payment in full of the principal of the Secured
Obligations (including the period of any renewal or extension thereof) so that
the interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This paragraph shall control all agreements between
the Grantors and Beneficiary. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the maximum lawful
amount applicable to the Beneficiary, the Beneficiary elects to determine the
applicable rate ceiling under such Chapter by the “weekly ceiling” from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Grantors’ obligations hereunder.
(c) Intentionally Deleted.
(d) Entire Agreement. THIS DEED OF TRUST AND THE FACILITIES LEASE, AND THE
GROUND LEASE EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERCEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
(e) Upon the occurrence of any Event of Default, then, without limitation to any
other rights or remedies of Beneficiary contained herein, Deed of Trust Trustee
shall be and is hereby authorized and empowered, and it is the Deed of Trust
Trustee’s special duty, when requested so to do by Beneficiary after such
default, to sell the Mortgage Estate covered hereby at public auction to the
highest bidder for cash between the hours of ten o’clock a.m. and four o’clock
p.m. on the first Tuesday, or if the first Tuesday of a month occurs on January
1 or July 4, on the first Wednesday of the month, in any month that is no later
than three (3) hours after the time stated in the notice described below, at the
county court house in the county in which the Mortgage Estate is situated (or,
if the Mortgage Estate is located in more than one county, the sale may be made
at the county courthouse in any county in which the Mortgage Estate is located),
after complying with the statutes and procedures of the State of Texas (the
“State”) governing such sales and after advertising the time, place, and terms
of said sale and the Mortgage Estate to be sold and by posting or causing to be
posted for at least twenty-one (21) consecutive days prior to the date of said
sale written or printed notice thereof at the courthouse
        33



--------------------------------------------------------------------------------



door of the county in which the sale is to be made and if the Mortgage Estate is
located in more than one county, one notice shall be posted at the courthouse
door of each county in which the Mortgage Estate is located. In addition to such
posting of notice, Beneficiary shall at least twenty-one (21) days preceding the
date of sale file a copy of such notice with the clerk of each county in which
the Mortgage Estate is located and shall serve written notice of the proposed
sale by certified mail on the applicable Grantor and on each other debtor, if
any, obligated to pay the Secured Obligations. Service of such notice shall be
completed upon deposit of the notice enclosed in a postpaid wrapper, properly
addressed to the applicable Grantor and such. other debtors at their most recent
address or addresses as shown by the records of Beneficiary in a post office or
official depository under the care and custody of the United States Postal
Service. The affidavit of any person having knowledge of the facts to the effect
that such service was completed shall be prima facie evidence of the fact of
service. Each Grantor agrees that no notice of any sale other than as set out in
this paragraph need be given by Deed of Trust Trustee, Beneficiary or any other
person. Notwithstanding the foregoing provisions of this paragraph, notice of
such sale given in accordance with the applicable laws of the State in effect at
the time of such sale shall constitute sufficient notice of such sale. Each
Grantor does hereby authorize and empower said Deed of Trust Trustee and each
and all of his or its successors in this trust, to sell the Mortgage Estate,
together, or in lots or parcels, as Deed of Trust Trustee shall deem expedient.
If the proceeds of the sale of only part of the Mortgage Estate are less than
the sum of the then-outstanding Secured Obligations and all amounts owed under
this Deed of Trust, this Deed of Trust and the lien covering the Mortgage Estate
will remain in full force and effect as to the unsold portion of the Mortgage
Estate. After each sale, the Deed of Trust Trustee will execute and deliver to
the purchaser or purchasers of the Mortgage Estate good and sufficient deeds of
conveyance thereof in the name of the applicable Grantor by fee simple or
leasehold title, as applicable, with covenants of general warranty, and the
title of such purchaser or purchasers, when so made by Deed of Trust Trustee,
each Grantor binds themselves to warrant and forever defend; and to receive the
proceeds of said sale. A purchaser’s obligation is only to deliver the sales
price to the Deed of Trust Trustee, and no purchaser will be responsible for the
proper application of the sales proceeds. The proceeds of any sale held by Deed
of Trust Trustee or any receiver or public officer in foreclosure of the liens
evidenced hereby shall be applied pursuant to Article 7 of the Indenture. The
provisions hereof with respect to the sale of the Mortgage Estate are intended
to comply with the provisions of Section 51.002 of the Property Code of the
State, relating to the sale of collateral after default by a debtor, or by any
other present or subsequent articles or enactments relating to same, and in the
event the requirements, or any notice, under such Section 51.002 of the Property
Code of the State or Chapter 9 of the Texas Business and Commerce Code shall be
eliminated or the prescribed manner of giving such notices modified by future
amendment to, or adoption of any statute superseding, Section 51.002 of the
Property Code of the State, the requirement for such particular notices shall be
deemed stricken from or modified in this instrument in conformity with such
amendment or superseding statute, effective as of the effective date thereof. In
the event any sale of all or any portion of the Mortgage Estate hereunder is not
completed or is defective in the opinion of Beneficiary, such sale shall not
exhaust the power of sale hereunder and Beneficiary shall have the right to
cause a subsequent sale or sales of the Mortgage Estate to be made hereunder.
Any and all statements of fact or other recitals made in any deed or deeds given
by Deed of Trust Trustee or any successor or substitute appointed hereunder as
to nonpayment of the Secured Obligations, or as to the
        34



--------------------------------------------------------------------------------



occurrence of any Event of Default, or as to Beneficiary having declared all of
such Secured Obligations to be due and payable, or as to the request to sell, or
as to notice of time, place and terms of sale and of the portions of the
Mortgage Estate to be sold having been duly given, or as to the refusal, failure
or inability to act of Deed of Trust Trustee or any substitute or successor, or
as to the appointment of any substitute or successor trustee, or as to any other
act or thing having been duly done by Beneficiary or by such Deed of Trust
Trustee, substitute or successor, shall be taken as conclusive (absent manifest
error) evidence of the truth of the facts so stated and recited. Deed of Trust
Trustee, his successor or substitute, may appoint or delegate any one or more
persons as agent to perform any act or acts necessary or incident to any sale
held by Deed of Trust Trustee, including the mailing and posting of notices, but
in the name and on behalf of Deed of Trust Trustee, his successor or substitute.
(f) TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE:
(A) EACH GRANTOR IS REQUIRED TO: (i) KEEP THE DEED OF TRUST INSURED AGAINST
DAMAGE IN THE AMOUNT THE BENEFICIARY SPECIFIES; (ii) PURCHASE THE INSURANCE FROM
AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN
ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME THE BENEFICIARY AS THE PERSON TO
BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS; (B) EACH GRANTOR MUST, IF
REQUIRED BY THE BENEFICIARY, DELIVER TO THE BENEFICIARY A COPY OF THE POLICY AND
PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF ANY GRANTOR FAILS TO MEET ANY
REQUIREMENT LISTED IN CLAUSES (A) OR (B), THE BENEFICIARY MAY OBTAIN COLLATERAL
PROTECTION INSURANCE ON BEHALF OF SUCH GRANTOR AT SUCH GRANTOR’S EXPENSE.


        35




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has executed this Deed of Trust on the date of
the acknowledgement set forth below, to be effective as of the Effective Date.
GRANTOR:
JEFFERSON 2020 BOND BORROWER LLC, a
Delaware limited liability company

By:  /s/ Demetrios Tserpelis 
Print Name:  Demetrios Tserpelis 
Title:  Authorized Signatory 




STATE OF NEW YORK
COUNTY OF NEW YORK
The foregoing instrument was acknowledged before me by Demetrios Tserpelis, the
Authorized Signatory of JEFFERSON 2020 BOND BORROWER LLC, Delaware limited
liability company, this 10th day of February, 2020.
        /s/ Rosario Rutzy Lualhati 
Notary Public – State of New York




Rosario Rutzy Lualhati
Notary Public – State of New York
NO. 01LU6241290
Qualified in New York County
My Commission Expires May 16, 2023
(Seal)
        Signature Page




--------------------------------------------------------------------------------



GRANTOR:
JEFFERSON 2020 BOND LESSEE LLC, a
Delaware limited liability company


By:  /s/ Demetrios Tserpelis 
Print Name:  Demetrios Tserpelis 
Title:  Authorized Signatory 




STATE OF NEW YORK
COUNTY OF NEW YORK
The foregoing instrument was acknowledged before me by Demetrios Tserpelis, the
Authorized Signatory of JEFFERSON 2020 BOND LESSEE LLC, Delaware limited
liability company, this 10th day of February, 2020.
        /s/ Rosario Rutzy Lualhati
Notary Public – State of New York




Rosario Rutzy Lualhati
Notary Public – State of New York
NO. 01LU6241290
Qualified in New York County
My Commission Expires May 16, 2023
(Seal)








        Signature Page




--------------------------------------------------------------------------------



EXHIBIT A
Description of the Land
TRACT I
2.42 ACRES OF LAND
OUT OF THE GILBERT STEVENSON SURVEY, ABSTRACT NO. 167
ORANGE COUNTY, TEXAS


BEING 2.42 acres of land out of and a part of the Gilbert Stevenson Survey,
Abstract No. 167, Orange County, Texas; being part of a (Called 215.626) acre
tract of land described in a deed to Port of Beaumont Navigation District of
Jefferson County, recorded in File No. 273775, Official Public Records, Orange
County, Texas; said 2.42 acre tract being more fully described as follows, to
wit:


Note: Bearings, coordinates, distances and acreage are based on the Texas
Coordinate System of 1983, Central Zone, US Survey Feet, and are referenced to
SmartNet, North America.


BEGINNING at a ½” steel rod, capped and marked “F&S”, found on the intersection
of the West right of way line of a dedicated road named Old Highway 90, recorded
in Volume 41, Page 336, Deed Records, Orange County, Texas and the Northwesterly
line of a 150’ wide Texarkana & Fort Smith Railway Company right of way,
recorded in Volume 6, Page 34, Deed Records, Orange County, Texas; said ½” steel
rod being the Northeast corner of the herein described tract; having a Texas
Coordinate of N: 10053081.35, E: 4275342.92;


THENCE, South 55 deg., 02 min., 05 sec., West, on the Northwesterly line of said
Texarkana & Fort Smith Railway Company right of way, a distance of 358.32’ to a
point for corner;


THENCE, South 79 deg., 20 min., 34 sec., West, a distance of 97.11’ to a point
for corner;


THENCE, South 55 deg., 24 min., 32 sec., West, a distance of 142.65’ to a point
for corner;


THENCE, North 37 deg., 04 min., 43 sec., West, a distance of 114.81’ to a point
for corner;


THENCE, North 71 deg., 24 min., 54 sec., West, a distance of 69.38’ to a point
for corner;


THENCE, South 75 deg., 51 min., 51 sec., West, a distance of 123.95’ to a point
for corner on the Southerly line of an 8.02 acre tract of land surveyed this
date for access easement purposes; said point for corner being the most Westerly
corner of the herein described tract;


THENCE, North 53 deg., 47 min., 01 sec., East, on the Southerly line of the 8.02
acre tract, a distance of 171.55’ to a point for corner;


THENCE, South 33 deg., 34 min., 05 sec., East, a distance of 62.85’ to a point
for corner;
THENCE, South 67 deg., 42 min., 24 sec., East, a distance of 26.08’ to a point
for corner;
Exhibit A-1



--------------------------------------------------------------------------------





THENCE, North 53 deg., 42 min., 09 sec., East, a distance of 180.41’ to a point
for corner;


THENCE, North 15 deg., 45 min., 57 sec., West, a distance of 36.10’ to a point
for corner;


THENCE, North 53 deg., 15 min., 05 sec., East, a distance of 246.87’ to a point
for corner being the most Northerly Northeast corner of the herein described
tract;


THENCE, South 65 deg., 03 min., 48 sec., East, a distance of 254.83’ to the
POINT OF BEGINNING and containing 2.42 acres of land, more or less.


Exhibit A-2



--------------------------------------------------------------------------------





TRACT II
198.1 ACRES OF LAND AND WATER
OUT OF THE GILBERT STEVENSON SURVEY, ABSTRACT NO. 167
AND THE WILLIAM STEPHENSON SURVEY, ABSTRACT NO. 23,
ORANGE COUNTY, TEXAS


BEING 198.1 acres of land and water out of and a part of a 204.2 acre tract of
land, part of the Gilbert Stevenson Survey, Abstract No. 167 and the William
Stephenson Survey, Abstract No. 23, Orange County, Texas; being part of a
(Called 250) acre tract of land recorded as Tract 12, described in a deed to
Port of Beaumont Navigation District, recorded in Volume 123, Page 376, Deed
Records, Orange County, Texas; said 198.1 acre tract being part of the following
204.2 acres tract which is more fully described by metes and bounds as follows,
to wit:


COMMENCING at a ½” steel rod, capped and marked “SOUTEX”, set for the Northwest
corner of a (Called 503.688) acre tract of land described in a deed to Optimus
Steel, LLC, recorded in File No. 458665, Official Public Records, Orange County,
Texas; said ½” steel rod being on the Southerly line of a 200’ wide right of way
for Southern Pacific Railroad Corporation, formerly the Texas and New Orleans
Railroad Company, having a Texas Coordinate of N: 10052022.78, E: 4274198.88;


THENCE, South 05 deg., 58 min., 02 sec., East, on the West line of the (Called
503.688) acre tract, a distance of 15.01’ to a point for corner being the POINT
OF BEGINNNG and Northeast corner of the herein described tract; having a Texas
Coordinate of N: 10052007.85, E: 4274200.44;


THENCE, South 05 deg., 58 min., 02 sec., East, continuing on the West line of
the (Called 503.688) acre tract, a distance of 106.57’ to a point for corner;


THENCE, South 42 deg., 00 min., 28 sec., West, a distance of 62.31’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 405.06’, an arc
length of 372.94’, a chord bearing of South 15 deg., 37 min., 47 sec., West, a
chord distance of 359.91’ to a point for corner;


THENCE, South 10 deg., 14 min., 55 sec., East, a distance of 2074.41’ to a point
for corner;


THENCE, on the arc of a curve to the right having a radius of 1014.00’, an arc
length of 74.80’, a chord bearing of South 08 deg., 08 min., 07 sec., East, a
chord distance of 74.79’ to a point for corner;


THENCE, South 06 deg., 01 min., 18 sec., East, a distance of 698.87’ to a point
for corner;


Exhibit A-3



--------------------------------------------------------------------------------



THENCE, on an arc of a curve to the right having a radius of 480.00’, an arc
length of 386.07’, a chord bearing of South 17 deg., 01 min., 12 sec., West, a
chord distance of 375.75’ to a point for corner;


THENCE, North 83 deg., 41 min., 59 sec., East, a distance of 171.57’ to a point
for corner on the West line of the (Called 503.688) acre tract;


THENCE, South 06 deg., 06 min., 36 sec., East, on the West line of the (Called
503.688) acre tract, a distance of 496.21’ passing a 1” steel pipe found; having
a Texas Coordinate of N: 10047865.04, E: 4274639.84; continuing for a total
distance of 576.03’ to a point for corner on the Northerly bank of the Neches
River; said point for corner being the Southeast corner of the herein described
tract;


THENCE, the following bearings and distances on the Northerly bank line of said
Neches River:


South 68 deg., 51 min., 37 sec., West, 19.55’


South 61 deg., 58 min., 33 sec., West, 11.08’


South 49 deg., 52 min., 13 sec., West, 18.40’


South 65 deg., 33 min., 00 sec., West, 9.15’


South 85 deg., 26 min., 23 sec., West, 22.41’


North 86 deg., 16 min., 39 sec., West, 6.40’


North 62 deg., 49 min., 45 sec., West, 6.41’


North 45 deg., 20 min., 41 sec., West, 16.60’


North 34 deg., 56 min., 15 sec., West, 15.66’
North 43 deg., 04 min., 00 sec., West, 21.21’


North 56 deg., 11 min., 37 sec., West, 6.44’


North 70 deg., 09 min., 37 sec., West, 8.91’


North 73 deg., 54 min., 50 sec., West, 10.07’


North 77 deg., 32 min., 48 sec., West, 6.19’


North 86 deg., 13 min., 32 sec., West, 13.05’


Exhibit A-4



--------------------------------------------------------------------------------



THENCE, South 89 deg., 06 min., 25 sec., West, a distance of 177.70’ to a point
for corner on the East line of a 4.54 acre tract of land surveyed this date;


THENCE, North 02 deg., 38 min., 57 sec., West, on the East line of the 4.54 acre
tract, a distance of 424.19’ to a point for corner on the South line of a 8.02
acre tract of land surveyed this date for access easement purposes, said point
for corner being the Northeast corner of the 4.54 acre tract;


THENCE, South 57 deg., 29 min., 07 sec., West, on the South line of the 8.02
acre tract, same being the North line of the 4.54 acre tract, a distance of
144.73’ to a point for corner;


THENCE, continuing on the North line of the 4.54 acre tract, on the arc of a
curve to the right having a radius of 685.00’, an arc length of 544.86’, a chord
bearing of South 80 deg., 16 min., 20 sec., West, a chord distance of 530.61’ to
a point for corner being the Northwest corner of the 4.54 acre tract;


THENCE, South 02 deg., 43 min., 18 sec., East, on the West line of the 4.54 acre
tract, a distance of 286.03’ to a point for corner;


THENCE, South 87 deg., 17 min., 53 sec., West, a distance of 124.03’ to a point
for corner;


THENCE, North 66 deg., 07 min., 01 sec., West, a distance of 1454.99’ to a point
for corner;


THENCE, North 45 deg., 58 min., 48 sec., West, a distance of 290.00’ to a point
for corner;


THENCE, North 61 deg., 40 min., 48 sec., West, a distance of 250.00’ to a point
for corner;


THENCE, North 81 deg., 16 min., 48 sec., West, a distance of 131.12’ to a point
for corner;


THENCE, North 64 deg., 37 min., 28 sec., West, a distance of 180.75’ to a point
for corner;


THENCE, North 19 deg., 56 min., 45 sec., West, a distance of 22.47’ to a point
for corner;


THENCE, North 64 deg., 55 min., 40 sec., West, a distance of 165.30’ to a point
for corner;


THENCE, North 50 deg., 57 min., 40 sec., West, a distance of 267.80’ to a point
for corner;


THENCE, North 37 deg., 19 min., 55 sec., West, a distance of 160.59’ to a point
for corner;


THENCE, North 54 deg., 39 min., 10 sec., West, a distance of 118.40’ to a point
for corner;


THENCE, North 09 deg., 58 min., 34 sec., West, a distance of 365.94’ to a point
for corner;


Exhibit A-5



--------------------------------------------------------------------------------



THENCE, North 76 deg., 36 min., 47 sec., West, a distance of 82.00’ to a point
for corner on the Southeasterly line of Kansas City Southern Railroad right of
way, recorded in Volume 2, Page 45, Map Records, Orange County, Texas;


THENCE, North 55 deg., 02 min., 05 sec., East, on the Southeasterly line of said
Kansas City Southern Railroad right of way, a distance of 4176.20’ to the POINT
OF BEGINNING and containing 204.2 acres of land and water, more or less, save
and except 6.09 acres of land for access easement purposes, which lies within
the 8.02 acre tract known as Tract IV and is described as follows.






BEING 8.02 acres of land out of and a part of the Gilbert Stevenson Survey,
Abstract No. 167 and the William Stephenson Survey, Abstract No. 23, Orange
County, Texas; being part of a (Called 250) acre tract of land, recorded as
Tract 12, described in a deed to Port of Beaumont Navigation District, recorded
in Volume 123, Page 376, Deed Records, Orange County, Texas, and part of a
(Called 215.626) acre tract of land described in a deed to Port of Beaumont
Navigation District of Jefferson County, recorded in File No. 273775, Official
Public Records, Orange County, Texas; said 8.02 acre tract being more fully
described by metes and bounds as follows, to wit:


COMMENCING at a ½” steel rod, capped and marked “F&S”, found on the intersection
of the West right of way line of a dedicated road named Old Highway 90, recorded
in Volume 41, Page 336, Deed Records, Orange County, Texas and the Northwesterly
line of a 150’ wide Texarkana and Fort Smith Railway Company right of way,
recorded in Volume 6, Page 34, Deed Records, Orange County, Texas; said ½” steel
rod being the most Easterly corner of the (Called 215.626) acre tract; having a
Texas Coordinate of N: 10053081.35, E: 4275342.92;


THENCE, on the West right of way line of said Old Highway 90, same being the
Northerly line of the (Called 215.626) acre tract on an arc of a curve to the
left having a radius of 767.76’, an arc length of 293.41’, a chord bearing of
North 57 deg., 26 min., 10 sec., West, a chord distance of 291.62’ to a point
for corner being the POINT OF BEGINNING and Northeast corner of the herein
described tract; having a Texas Coordinate of N: 10053238.31, E: 4275097.14;


THENCE, South 53 deg., 47 min., 01 sec., West, a distance of 639.55’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 1384.00’, an arc
length of 1416.18’, a chord bearing of South 24 deg., 28 min., 11 sec., West, a
chord distance of 1355.20’ to a point for corner;


THENCE, North 85 deg., 28 min., 18 sec., East, a distance of 18.22’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 435.00’, an arc
length of 274.97’, a chord bearing of South 23 deg., 53 min., 55 sec., West, a
chord distance of 270.42’ to a point for corner;
Exhibit A-6



--------------------------------------------------------------------------------





THENCE, North 42 deg., 00 min., 28 sec., East, a distance of 89.35’ to a point
for corner on the East line of the (Called 250) acre tract, same being the West
line of a (Called 503.688) acre tract of land described in a deed to Optimus
Steel, LLC, recorded in File No. 458665, Official Public Records, Orange County,
Texas;


THENCE, South 05 deg., 58 min., 02 sec., East, on the common line of the (Called
250 and 503.688) acre tracts, a distance of 40.38’ to a point for corner;


THENCE, South 42 deg., 00 min., 28 sec., West, a distance of 62.31’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 405.00’, an arc
length of 369.38’, a chord bearing of South 15 deg., 52 min., 46 sec., West, a
chord distance of 356.71’ to a point for corner;


THENCE, South 10 deg., 14 min., 55 sec., East, a distance of 2077.98’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1014.00’, an arc
length of 74.80’, a chord bearing of North 08 deg., 08 min., 07 sec., West, a
chord distance of 74.79’ to a point for corner;


THENCE, South 06 deg., 01 min., 18 sec., East, a distance of 698.87’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 480.00’, an arc
length of 532.04’, a chord bearing of South 25 deg., 43 min., 54 sec., West, a
chord distance of 505.22’ to a point for corner;


THENCE, South 57 deg., 29 min., 07 sec., West, a distance of 22.12’ to a point
for corner being the Northeast corner of a 4.54 acre tract of land surveyed this
date;


THENCE, South 02 deg., 38 min., 57 sec., East, on the East line of the 4.54 acre
tract, a distance of 424.19’ to a point for corner being the Southeast corner of
the 4.54 acre tract;


THENCE, South 87 deg., 24 min., 44 sec., West, on the South line of a 4.54 acre
tract, a distance of 30.00’ to a point for corner;


THENCE, North 02 deg., 38 min., 57 sec., West, a distance of 406.93’ to a point
for corner;


THENCE, South 57 deg., 29 min., 07 sec., West, a distance of 110.14’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 685.00’, an arc
length of 633.59’, a chord bearing of South 83 deg., 58 min., 59 sec., West, a
chord distance of 611.25’ to a point for corner;


THENCE, North 69 deg., 31 min., 08 sec., West, a distance of 749.38’ to a point
for corner;
Exhibit A-7



--------------------------------------------------------------------------------





THENCE, South 20 deg., 28 min., 52 sec., West, a distance of 256.25’ to a point
for corner;


THENCE, North 65 deg., 59 min., 12 sec., West, a distance of 30.05’ to a point
for corner;


THENCE, North 20 deg., 28 min., 52 sec., East, a distance of 278.47’ to a point
for corner;


THENCE, South 69 deg., 31 min., 08 sec., East, a distance of 146.25’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 500.00’, an arc
length of 32.63’, a chord bearing of South 71 deg., 23 min., 18 sec., East, a
chord distance of 32.62’ to a point for corner;


THENCE, South 73 deg., 15 min., 29 sec., East, a distance of 59.36’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 500.00’, an arc
length of 32.63’, a chord bearing of North 71 deg., 23 min., 18 sec., West, a
chord distance of 32.62’ to a point for corner;


THENCE, South 69 deg., 31 min., 08 sec., East, a distance of 508.68’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 655.00’, an arc
length of 605.84’, a chord bearing of North 83 deg., 58 min., 59 sec., East, a
chord distance of 584.48’ to a point for corner;
THENCE, North 57 deg., 29 min., 07 sec., East, a distance of 166.85’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 450.00’, an arc
length of 498.78’, a chord bearing of North 25 deg., 43 min., 54 sec., East, a
chord distance of 473.64’ to a point for corner;


THENCE, North 06 deg., 01 min., 18 sec., West, a distance of 698.87’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 984.00’, an arc
length of 72.59’, a chord bearing of North 08 deg., 08 min., 07 sec., West, a
chord distance of 72.57’ to a point for corner;


THENCE, North 10 deg., 14 min., 55 sec., West, a distance of 952.59’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 2000.00’, an arc
length of 244.49’, a chord bearing of North 13 deg., 45 min., 02 sec., West, a
chord distance of 244.34’ to a point for corner;


THENCE, on an arc of a curve to the right having a radius of 4030.00’, an arc
length of 492.65’, a chord bearing of North 13 deg., 45 min., 02 sec., West, a
chord distance of 492.34’ to a point for corner;
Exhibit A-8



--------------------------------------------------------------------------------





THENCE, North 10 deg., 14 min., 55 sec., West, a distance of 381.72’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1420.00’, an arc
length of 134.30’, a chord bearing of North 07 deg., 32 min., 21 sec., West, a
chord distance of 134.25’ to a point for corner;


THENCE, South 85 deg., 28 min., 18 sec., West, a distance of 47.03’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 623.85’, an arc
length of 404.82’, a chord bearing of South 36 deg., 20 min., 34 sec., West, a
chord distance of 397.76’ to a point for corner;


THENCE, South 54 deg., 55 min., 58 sec., West, a distance of 158.40’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1000.00’, an arc
length of 193.40’, a chord bearing of South 60 deg., 28 min., 23 sec., West, a
chord distance of 193.10’ to a point for corner;


THENCE, on an arc of a curve to the left having a radius of 1280.00’, an arc
length of 246.33’, a chord bearing of South 60 deg., 30 min., 01 sec., West, a
chord distance of 245.95’ to a point for corner;


THENCE, North 35 deg., 00 min., 46 sec., West, a distance of 35.00’ to a point
for corner;
THENCE, on an arc of a curve to the right having a radius of 1315.00’, an arc
length of 253.06’, a chord bearing of North 60 deg., 30 min., 01 sec., East, a
chord distance of 252.67’ to a point for corner;


THENCE, on an arc of a curve to the left having a radius of 965.00’, an arc
length of 186.63’, a chord bearing of North 60 deg., 28 min., 23 sec., East, a
chord distance of 186.34’ to a point for corner;


THENCE, North 54 deg., 55 min., 58 sec., East, a distance of 155.75’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 588.84’, an arc
length of 408.32’, a chord bearing of North 35 deg., 04 min., 02 sec., East, a
chord distance of 400.19’ to a point for corner;


THENCE, North 15 deg., 12 min., 06 sec., East, a distance of 464.36’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1416.00’, an arc
length of 854.37’, a chord bearing of North 31 deg., 57 min., 53 sec., East, a
chord distance of 841.47’ to a point for corner;


THENCE, North 48 deg., 24 min., 58 sec., East, a distance of 239.79’ to a point
for corner;
Exhibit A-9



--------------------------------------------------------------------------------





THENCE, North 53 deg., 47 min., 01 sec., East, a distance of 418.96’ to a point
for corner;


THENCE, on the arc of a curve to the left having a radius of 50.00’, an arc
length of 52.27’, a chord bearing of North 23 deg., 50 min., 17 sec., East, a
chord distance of 49.92’ to a point for corner on the West right of way line of
said Old Highway 90; same being the Northeasterly line of the (Called 215.626)
acre tract;


THENCE, South 70 deg., 34 min., 08 sec., East, on the West right of way line of
said Old Highway 90, same being the Northeasterly line of the (Called 215.626)
acre tract, a distance of 56.77’ to a point for corner;


THENCE, continuing on the West right of way line of said Old Highway 90, same
being the Northeasterly line of the (Called 215.626) acre tract on an arc of a
curve to the right having a radius of 767.76’, an arc length of 33.60’, a chord
bearing of South 69 deg., 36 min., 49 sec., East, a chord distance of 33.60’ to
the POINT OF BEGINNING and containing 8.02 acres of land, more or less.


Exhibit A-10



--------------------------------------------------------------------------------





TRACT III
4.25 ACRES OF LAND
OUT OF THE WILLIAM STEPHENSON SURVEY, ABSTRACT NO. 23
ORANGE COUNTY, TEXAS


BEING 4.25 acres of land out of and a part of the William Stephenson Survey,
Abstract No. 23, Orange County, Texas; being part of a (Called 250) acre tract
of land recorded as Tract 12, described in a deed to Port of Beaumont Navigation
District, recorded in Volume 123, Page 376, Deed Records, Orange County, Texas;
said 4.25 acre tract being more fully described by metes and bounds as follows,
to wit:


BEGINNING at a point for corner on the South line of an 8.02 acre tract of land
surveyed this date for access purposes; said point for corner being the
Northeast corner of the herein described tract; having a Texas Coordinate of N:
10048231.00, E: 4274258.65; from which a 3” steel pipe found on the common line
of the Gilbert Stevenson Survey, Abstract No. 167, and the William Stephenson
Survey, Abstract No. 23, on the West line of a (Called 503.688) acre tract of
land described in a deed to Optimus Steel, LLC, recorded in File No. 458665,
Official Public Records, Orange County, Texas, bears North 04 deg., 09 min., 08
sec., East, a distance of 1915.82’ and a 1” steel pipe found on the West line of
the (Called 503.688) acre tract, bears South 47 deg., 32 min., 11 sec., East, a
distance of 515.84’;


THENCE, South 02 deg., 38 min., 57 sec., East, on a portion of the West line of
the 8.02 acre tract, a distance of 406.93’ to a point for corner being the
Southeast corner of the herein described tract;


THENCE, South 87 deg., 24 min., 44 sec., West, a distance of 621.71’ to a point
for corner being the Southwest corner of the herein described tract;


THENCE, North 02 deg., 43 min., 18 sec., West, a distance of 286.03’ to a point
for corner on the South line of the 8.02 acre tract; said point for corner being
the Northwest corner of the herein described tract;


THENCE, on the South line of the 8.02 acre tract, on an arc of a curve to the
left having a radius of 685.00’, an arc length of 544.86’, a chord bearing of
North 80 deg., 16 min., 20 sec., East, a chord distance of 530.61 to a point for
corner;


THENCE, North 57 deg., 29 min., 07 sec., East, a distance of 110.14’ to the
POINT OF BEGINNING and containing 4.25 acres of land, more or less.








Exhibit A-11




--------------------------------------------------------------------------------



EXHIBIT B
Lessor’s Existing Property
Tanks*:
•2100 (123,000 BBL)
•2101 (123,000 BBL)
•2102 (123,000 BBL)
•2300 (283,000 BBL) Crude Storage tank with floating roof
•2301 (275,000 BBL) Crude Storage tank with floating roof
•33400 (123,000 BBL)
•33500 (123,000 BBL)
*Includes all related piping, racks, and ancillary equipment.
West Manifold
•Civil, pilings, and concrete work
•Pipe supports and racking for manifold area
•Mech/ Piping Install
2100 Manifold
•Civil, pilings, and concrete work
•Pipe supports and racking for manifold area
•Mech/Piping Install
2300 Manifold
•Civil, pilings, and concrete work
•Pipe supports and racking for manifold area
•Mech/Piping Install


Exhibit B-1



--------------------------------------------------------------------------------



Tracks:
•LL108 (11,600 TF)
•RL 113 “aka - Track 3” (approximately 8,536 TF)
•1 Set of unloading tracks 14,445 TFT
◦HR 112& 117 “aka— 811” (6,184 ft)
◦HR 109 “aka — M” (2,721 ft)
◦HR 110 “aka — N” (2,426 ft)
◦HR 111 “aka — 0” (2,553 ft)
◦Crossover 8 “aka — P” (561 ft)  Docks:
•OC-1
Heavy Crude System — Trench, Can and unloading pumps (incl. MCC3)
•Civil, Pilings, and subsurface drainage for trench
•60” concrete culvert, ditches, and gates
•(2) Concrete trenches, each measuring two thousand feet in length,
approximately 10’ wide with depths varying from 5’ to 10’
•(1) 50’ x 80’ x 15’ deep concrete tank sump supported by augercast piles
•T-32000 Sump Tank
•Civil, Pilings, and structural steel for motors
•(3) — LSNG 164/160 ASSGIA-G, with Ductile Iron Non-Spacer Coupling, 350 HP
Electric Motor and installation
•Lighting at trench
•20’ x 50’ MCC 3 building
•25-ton HVAC
•Switch gear, VFD’s Harmonic Filters and wiring
•Piping Expansion Joints
•Handrails and Steps - Trench
Barge Loading Pumps
•33400 & 33500 Manifold (Mechanical & Piping)
•Civil, Piling, and Concrete
•L5NG/186/160 Pumps
Exhibit B-2



--------------------------------------------------------------------------------













Exhibit B-3




--------------------------------------------------------------------------------



EXHIBIT C
Jefferson-Owned Property
(Equity Funded or Taxable Bond Funded Assets)
Tanks*:
2000 (123,000 BBL)
2001 (123,000 BBL)
2002 (36,000 BBL)
2302 (256,000 BBL)
2303 (256,000 BBL)
2304 (302,000 BBL)
2209 (121,000 BBL)
2210 (180,000 BBL)
2211 (180,000 BBL)
2212 (180,000 BBL)
*Includes all related piping, racks, and ancillary equipment.
Central Manifold
•Civil, pilings, and concrete work
•Pipe supports and racking for manifold area
•Mech/ Piping Install
2000 Manifold
•Civil, pilings, and concrete work
•Pipe supports and racking for manifold area
•Mech/ Piping Install
2200 Manifold
•Civil, pilings, and concrete work
•Pipe supports and racking for manifold area
•Mech/ Piping Install
Exhibit C-1



--------------------------------------------------------------------------------



Tracks:
•RL 116 (8,724 TF)
•RL 115 (8,767 TF)
•RL 114 (8,808 TF)
•BO 400 (1,684 TF)
•ER 107 (8,574 TF)
•Lead 113 (938 TF)
•ER 106 (1,560 TF)
•ER 105 (3,011 TF)
•ER 104 (2,393 TF)
•ER 103 (2,613 TF)
•ER 102 (2,482 TF)
•ER 101 (1,130 TF)
•RS 221 (882 TF)
•RS 222 (1,000 TF)
•RS 223 (1,530 TF)
•RS 224 (1,298 TF)
•RS 225 (3.087 TF)
•RS 226 (1,570 TF)
•RS 227 (2,267 TF)
•RS 228 (2,404 TF)
•RS 229 (3,898 TF)
•Crossover 2 (212 TF)
•Crossover 3 (212 TF)
•Crossover 4 (302 TF)
•Crossover 5 (212 TF)
•Crossover 6 (194 TF)
Exhibit C-2



--------------------------------------------------------------------------------



•Crossover 7 (446 TF)
•Crossover 9 (393 TF)
•Crossover 10 (212 TF)
•Crossover 11 (393 TF)
•Crossover 12 (212 TF)
•Crossover 13 (469 TF)


Docks:
OC-3 Barge Dock
Loading/Unloading Equipment




Steam Generation/Boilers










Exhibit C-3




--------------------------------------------------------------------------------



EXHIBIT D
Tax-Exempt New Property
Tax-Exempt New Property
Tanks:
2305 (458,000 BBL)
2306 (458,000 BBL)
2307 (458,000 BBL)
Rail Improvements:
•Track 120 (3,321 TF)
•Track 122 (2,501 TF)
•Track 123 (2,632 TF)
•Track 125 (3,890 TF)
•Track 130 (1,629 TF)
•Outer Track (8782 TF)
Taxable New Property
Rail Improvements:
A portion of the rail improvements described above under “Tax-Exempt New
Property” as Track 120, 122, 123, 125, 130 and Outer Track, to be constructed by
Lessee using a portion of the proceeds of the Taxable Series 2020B Bonds.
Ownership of all Tax-Exempt New Property, as well as the property referenced
above as “Taxable New Property”, will be transferred by the Lessee, and if
applicable Lessee shall cause ownership of any of such property held by any
affiliate to be transferred, to the Lessor upon completion thereof and thereupon
such property shall become a part of Lessor’s Tax-Exempt New Property and leased
to Lessee under this Facilities Lease.






Exhibit D-1




--------------------------------------------------------------------------------



EXHIBIT E
Easements
TRACT IV
EASEMENT ESTATE
8.02 ACRES OF LAND OUT OF
THE GILBERT STEVENSON SURVEY, ABSTRACT NO. 167
AND THE WILLIAM STEPHENSON SURVEY, ABSTRACT NO. 23
ORANGE COUNTY, TEXAS


BEING 8.02 acres of land out of and a part of the Gilbert Stevenson Survey,
Abstract No. 167 and the William Stephenson Survey, Abstract No. 23, Orange
County, Texas; being part of a (Called 250) acre tract of land, recorded as
Tract 12, described in a deed to Port of Beaumont Navigation District, recorded
in Volume 123, Page 376, Deed Records, Orange County, Texas, and part of a
(Called 215.626) acre tract of land described in a deed to Port of Beaumont
Navigation District of Jefferson County, recorded in File No. 273775, Official
Public Records, Orange County, Texas; said 8.02 acre tract being more fully
described by metes and bounds as follows, to wit:


COMMENCING at a ½” steel rod, capped and marked “F&S”, found on the intersection
of the West right of way line of a dedicated road named Old Highway 90, recorded
in Volume 41, Page 336, Deed Records, Orange County, Texas and the Northwesterly
line of a 150’ wide Texarkana and Fort Smith Railway Company right of way,
recorded in Volume 6, Page 34, Deed Records, Orange County, Texas; said ½” steel
rod being the most Easterly corner of the (Called 215.626) acre tract; having a
Texas Coordinate of N: 10053081.35, E: 4275342.92;


THENCE, on the West right of way line of said Old Highway 90, same being the
Northerly line of the (Called 215.626) acre tract on an arc of a curve to the
left having a radius of 767.76’, an arc length of 293.41’, a chord bearing of
North 57 deg., 26 min., 10 sec., West, a chord distance of 291.62’ to a point
for corner being the POINT OF BEGINNING and Northeast corner of the herein
described tract; having a Texas Coordinate of N: 10053238.31, E: 4275097.14;


THENCE, South 53 deg., 47 min., 01 sec., West, a distance of 639.55’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 1384.00’, an arc
length of 1416.18’, a chord bearing of South 24 deg., 28 min., 11 sec., West, a
chord distance of 1355.20’ to a point for corner;


THENCE, North 85 deg., 28 min., 18 sec., East, a distance of 18.22’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 435.00’, an arc
length of 274.97’, a chord bearing of South 23 deg., 53 min., 55 sec., West, a
chord distance of 270.42’ to a point for corner;


Exhibit E-1



--------------------------------------------------------------------------------



THENCE, North 42 deg., 00 min., 28 sec., East, a distance of 89.35’ to a point
for corner on the East line of the (Called 250) acre tract, same being the West
line of a (Called 503.688) acre tract of land described in a deed to Optimus
Steel, LLC, recorded in File No. 458665, Official Public Records, Orange County,
Texas;


THENCE, South 05 deg., 58 min., 02 sec., East, on the common line of the (Called
250 and 503.688) acre tracts, a distance of 40.38’ to a point for corner;


THENCE, South 42 deg., 00 min., 28 sec., West, a distance of 62.31’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 405.00’, an arc
length of 369.38’, a chord bearing of South 15 deg., 52 min., 46 sec., West, a
chord distance of 356.71’ to a point for corner;


THENCE, South 10 deg., 14 min., 55 sec., East, a distance of 2077.98’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1014.00’, an arc
length of 74.80’, a chord bearing of North 08 deg., 08 min., 07 sec., West, a
chord distance of 74.79’ to a point for corner;


THENCE, South 06 deg., 01 min., 18 sec., East, a distance of 698.87’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 480.00’, an arc
length of 532.04’, a chord bearing of South 25 deg., 43 min., 54 sec., West, a
chord distance of 505.22’ to a point for corner;


THENCE, South 57 deg., 29 min., 07 sec., West, a distance of 22.12’ to a point
for corner being the Northeast corner of a 4.54 acre tract of land surveyed this
date;


THENCE, South 02 deg., 38 min., 57 sec., East, on the East line of the 4.54 acre
tract, a distance of 424.19’ to a point for corner being the Southeast corner of
the 4.54 acre tract;


THENCE, South 87 deg., 24 min., 44 sec., West, on the South line of a 4.54 acre
tract, a distance of 30.00’ to a point for corner;


THENCE, North 02 deg., 38 min., 57 sec., West, a distance of 406.93’ to a point
for corner;


THENCE, South 57 deg., 29 min., 07 sec., West, a distance of 110.14’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 685.00’, an arc
length of 633.59’, a chord bearing of South 83 deg., 58 min., 59 sec., West, a
chord distance of 611.25’ to a point for corner;


THENCE, North 69 deg., 31 min., 08 sec., West, a distance of 749.38’ to a point
for corner;


Exhibit E-2



--------------------------------------------------------------------------------



THENCE, South 20 deg., 28 min., 52 sec., West, a distance of 256.25’ to a point
for corner;


THENCE, North 65 deg., 59 min., 12 sec., West, a distance of 30.05’ to a point
for corner;


THENCE, North 20 deg., 28 min., 52 sec., East, a distance of 278.47’ to a point
for corner;


THENCE, South 69 deg., 31 min., 08 sec., East, a distance of 146.25’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 500.00’, an arc
length of 32.63’, a chord bearing of South 71 deg., 23 min., 18 sec., East, a
chord distance of 32.62’ to a point for corner;


THENCE, South 73 deg., 15 min., 29 sec., East, a distance of 59.36’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 500.00’, an arc
length of 32.63’, a chord bearing of North 71 deg., 23 min., 18 sec., West, a
chord distance of 32.62’ to a point for corner;


THENCE, South 69 deg., 31 min., 08 sec., East, a distance of 508.68’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 655.00’, an arc
length of 605.84’, a chord bearing of North 83 deg., 58 min., 59 sec., East, a
chord distance of 584.48’ to a point for corner;
THENCE, North 57 deg., 29 min., 07 sec., East, a distance of 166.85’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 450.00’, an arc
length of 498.78’, a chord bearing of North 25 deg., 43 min., 54 sec., East, a
chord distance of 473.64’ to a point for corner;


THENCE, North 06 deg., 01 min., 18 sec., West, a distance of 698.87’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 984.00’, an arc
length of 72.59’, a chord bearing of North 08 deg., 08 min., 07 sec., West, a
chord distance of 72.57’ to a point for corner;


THENCE, North 10 deg., 14 min., 55 sec., West, a distance of 952.59’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 2000.00’, an arc
length of 244.49’, a chord bearing of North 13 deg., 45 min., 02 sec., West, a
chord distance of 244.34’ to a point for corner;


THENCE, on an arc of a curve to the right having a radius of 4030.00’, an arc
length of 492.65’, a chord bearing of North 13 deg., 45 min., 02 sec., West, a
chord distance of 492.34’ to a point for corner;


Exhibit E-3



--------------------------------------------------------------------------------



THENCE, North 10 deg., 14 min., 55 sec., West, a distance of 381.72’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1420.00’, an arc
length of 134.30’, a chord bearing of North 07 deg., 32 min., 21 sec., West, a
chord distance of 134.25’ to a point for corner;


THENCE, South 85 deg., 28 min., 18 sec., West, a distance of 47.03’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 623.85’, an arc
length of 404.82’, a chord bearing of South 36 deg., 20 min., 34 sec., West, a
chord distance of 397.76’ to a point for corner;


THENCE, South 54 deg., 55 min., 58 sec., West, a distance of 158.40’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1000.00’, an arc
length of 193.40’, a chord bearing of South 60 deg., 28 min., 23 sec., West, a
chord distance of 193.10’ to a point for corner;


THENCE, on an arc of a curve to the left having a radius of 1280.00’, an arc
length of 246.33’, a chord bearing of South 60 deg., 30 min., 01 sec., West, a
chord distance of 245.95’ to a point for corner;


THENCE, North 35 deg., 00 min., 46 sec., West, a distance of 35.00’ to a point
for corner;
THENCE, on an arc of a curve to the right having a radius of 1315.00’, an arc
length of 253.06’, a chord bearing of North 60 deg., 30 min., 01 sec., East, a
chord distance of 252.67’ to a point for corner;


THENCE, on an arc of a curve to the left having a radius of 965.00’, an arc
length of 186.63’, a chord bearing of North 60 deg., 28 min., 23 sec., East, a
chord distance of 186.34’ to a point for corner;


THENCE, North 54 deg., 55 min., 58 sec., East, a distance of 155.75’ to a point
for corner;


THENCE, on an arc of a curve to the left having a radius of 588.84’, an arc
length of 408.32’, a chord bearing of North 35 deg., 04 min., 02 sec., East, a
chord distance of 400.19’ to a point for corner;


THENCE, North 15 deg., 12 min., 06 sec., East, a distance of 464.36’ to a point
for corner;


THENCE, on an arc of a curve to the right having a radius of 1416.00’, an arc
length of 854.37’, a chord bearing of North 31 deg., 57 min., 53 sec., East, a
chord distance of 841.47’ to a point for corner;


THENCE, North 48 deg., 24 min., 58 sec., East, a distance of 239.79’ to a point
for corner;


Exhibit E-4



--------------------------------------------------------------------------------



THENCE, North 53 deg., 47 min., 01 sec., East, a distance of 418.96’ to a point
for corner;


THENCE, on the arc of a curve to the left having a radius of 50.00’, an arc
length of 52.27’, a chord bearing of North 23 deg., 50 min., 17 sec., East, a
chord distance of 49.92’ to a point for corner on the West right of way line of
said Old Highway 90; same being the Northeasterly line of the (Called 215.626)
acre tract;


THENCE, South 70 deg., 34 min., 08 sec., East, on the West right of way line of
said Old Highway 90, same being the Northeasterly line of the (Called 215.626)
acre tract, a distance of 56.77’ to a point for corner;


THENCE, continuing on the West right of way line of said Old Highway 90, same
being the Northeasterly line of the (Called 215.626) acre tract on an arc of a
curve to the right having a radius of 767.76’, an arc length of 33.60’, a chord
bearing of South 69 deg., 36 min., 49 sec., East, a chord distance of 33.60’ to
the POINT OF BEGINNING and containing 8.02 acres of land, more or less.




Exhibit E-5



--------------------------------------------------------------------------------





TRACT V
EASEMENT ESTATE
6.15 ACRES OF LAND
OUT OF THE GILBERT STEVENSON SURVEY, ABSTRACT NO. 167
ORANGE COUNTY, TEXAS


BEING 6.15 acres of land out of and a part of the Gilbert Stevenson Survey,
Abstract No. 167, Orange County, Texas; being all of Port of Beaumont Navigation
District Access Easements, recorded in Volume 467, Page 631, Deed Records, File
No. 372166, and File No. 405094, Official Public Records, Orange County, Texas;
also a part of a 60’ wide right of way, a.k.a. Old Spanish Trail as shown on
Volume 2, Page 45, Map Records, Orange County, Texas, and Volume 59, Page 55,
Deed Records, Orange County, Texas; said 6.15 acre tract being more fully
described by metes and bounds as follows, to wit:


BEGINNING at a ½” steel rod, capped and marked “SOUTEX”, set for the Northwest
corner of a (Called 503.688) acre tract of land described in a deed to Optimus
Steel, LLC, recorded in File No. 458665, Official Public Records, Orange County,
Texas; said ½” steel rod being on the Southerly line of a 200’ wide right of way
for Southern Pacific Railroad Corporation, formerly the Texas and New Orleans
Railroad Company; having a Texas Coordinate of N: 10052022.78, E: 4274198.88;


THENCE, North 68 deg., 20 min., 31 sec., East, a distance of 1628.27’ to a point
for corner;


THENCE, North 18 deg., 05 min., 49 sec., West, a distance of 202.50’ to a point
for corner on the Southerly right of way line of a dedicated road named Old
Highway 90, recorded in Volume 442, Page 526, Deed Records, Orange County,
Texas;


THENCE, North 68 deg., 21 min., 00 sec., East, on the South right of way line of
said Old Highway 90, a distance of 60.12’ to a point for corner;


THENCE, South 18 deg., 05 min., 49 sec., East, a distance of 352.78’ to a point
for corner being the Southeast corner of the herein described tract;


THENCE, South 68 deg., 20 min., 31 sec., West, a distance of 1721.19’ to a point
for corner on the West line of the (Called 503.688) acre tract, same being the
East line of a (Called 250) acre tract of land recorded as Tract 12 for the Port
of Beaumont Navigation District, recorded in Volume 123, Page 376, Deed Records,
Orange County, Texas; said point for corner being the Southwest corner of the
herein described tract; from which a 3” steel pipe found on the common line of
the (250) acre tract and the (Called 503.688) acre tracts, having a Texas
Coordinate of N: 10050123.79, E: 4274397.37, bears South 05 deg., 58 min., 02
sec., East, a distance of 1753.53’;


THENCE, North 05 deg., 58 min., 02 sec., West, on a portion of the East line of
the (Called 250) acre tract and the (Called 503.688) acre tract, a distance of
155.81’ to the POINT OF BEGINNING and containing 6.15 acres of land, more or
less.
Exhibit E-6



--------------------------------------------------------------------------------









Exhibit E-7




--------------------------------------------------------------------------------



EXHIBIT F
Permitted Encumbrances
1) All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals, together with all rights, privileges, and immunities relating
thereto, appearing in the Public Records whether listed in Schedule B or not.
There may be leases, grants, exceptions or reservations of mineral interest that
are not listed.
2) One-sixteenth (1/16th) perpetual royalty interest reserved by the East
Beaumont Townsite Company in Deed dated March 12,1937, to the City of Beaumont,
a municipal corporation, and recorded in Volume 59, Page 55, Deed Records of
Orange County, Texas; and being subject to all the terms, conditions and
stipulations contained therein. Title to said interest not checked subsequent to
date of aforesaid instrument.
3) Lease for coal, lignite, oil, gas or other minerals, dated 01-01-1999, by and
between Port of Beaumont Navigation District of Jefferson County, Texas, Lessor,
and George R. Brown Partnership, Lessee, recorded on 02-10-1999, under Volume
1112, Page 480, of the Official Public Records of Real Property of Orange
County, Texas. Title to said interest not checked subsequent to date of
aforesaid instrument.
4) Easement in favor of the United States of America dated 05-19-1937 from City
of Beaumont recorded in Volume 120, Page 544, Deed Records of Orange County,
Texas. Partial Release as set out in (Release) Deed without Warranty recorded in
Volume 161, Page 244, Deed Records of Orange County, Texas.
5) Exchange and Release of Easements by and between Port of Beaumont Navigation
District of Jefferson County, Texas and Georgetown Texas Steel Corporation dated
05-18-1976, recorded in Volume 467 Page 631, Deed Records of Orange County,
Texas.
6) First Supplemental Easement Usage Agreement dated 07-29-2011, by and between
the Port of Beaumont Navigation District of Jefferson County, Texas and Gerdau
Ameristeel US Inc., recorded under County Clerk’s File No. 372166, Official
Public Records of Orange County, Texas.
7) Non-exclusive Access Easement Agreement dated 02-24-2014 by and between
Gerdau Ameristeel US, Inc. and Port of Beaumont Navigation District of Jefferson
County, Texas, and filed for record on 03-31-2014 recorded under County Clerk’s
File No. 405094, Official Public Records of Orange County, Texas.
8) Easement dated 11-14-2017, filed 04-23-2018, in favor of CenterPoint Energy
Resources Corp., d/b/a CenterPoint Energy Texas Gas Operations from Port of
Beaumont Navigation District of Jefferson County, Texas recorded under County
Clerk’s File No. 459504, Official Public Records of Orange County, Texas.
Exhibit F-1



--------------------------------------------------------------------------------



9) Amendment to A Certificate of Adjudication between Texas Commission on
Environmental Quality and Jefferson Railport Terminal I (Texas) LLC dated
10-01-2018, filed 10-24-2018, under County Clerk’s File No. 466955, Official
Public Records of Orange County, Texas.
10) Conveyance and Assignment of Water Rights between Jefferson Gulf Coast
Energy Partners LLC and Jefferson Railport Terminal 1 (Texas) LLC dated
07-05-2018, filed 10-26-2018, under County Clerk’s File No. 467038, Official
Public Records of Orange County, Texas.
11) Any titles or rights asserted by anyone, including, but not limited to
persons, the public, corporations, governments or other entities,
a. to tideland, or land comprising the shores or beds of navigable or perennial
rivers and streams, lakes, bays, gulfs or oceans, or
b. to lands beyond the line of the harbor or bulkhead lines as established or
changed by any government,
c. to filled-in lands, or artificial islands, or
d. to statutory water rights, including riparian rights, or
e. to the area extending from the line of mean low tide to the line of
vegetation, or the rights of access to that area or easement along and across
that area.
12) Easements, right-of-ways, pipelines or building setback lines as shown on
the Map or Plat as recorded in Volume 2, Page 45 of the Map Records of Orange
County, Texas.
13) Agreement and Consent to Joint Use of Track dated 07-29-2011 by and between
the Port of Beaumont Navigation District of Jefferson County, Texas and Gerdau
Ameristeel US Inc. recorded under County Clerk’s File No. 372165 Official Public
Records of Orange County, Texas.
14) Right of Way dated 08-23-2018 in favor of Entergy Texas, Inc. recorded under
County Clerk’s File No. 465826, Official Public Records of Orange County, Texas.
15) Terms, conditions and stipulations of maintenance contract in connection
with surface application system as set forth in affidavit dated 05-31-2019 filed
05-31-2019 under County Clerk’s File No. 474930 and filed 06-11-2019 under
County Clerk's File No. 475320, both in Official Public Records of Orange
County, Texas, executed by Randy Holmes for Jefferson Railport Terminal.
16) Right of Way dated 06-03-2019 in favor of Entergy Texas, Inc. recorded under
County Clerk’s File No. 475877, Official Public Records of Orange County, Texas.
Exhibit F-2



--------------------------------------------------------------------------------



17) Terms and provisions of that certain Omnibus Amended and Restated Agreement
and Lease of even date herewith, as evidenced by Memorandum of Omnibus Amended
and Restated Agreement and Lease of even date herewith, by and between Port of
Beaumont Navigation District of Jefferson County, Texas and Jefferson 2020 Bond
Borrower LLC and Jefferson 2020 Bond Lessee LLC, filed for record in the
Official Public Records of Orange County, Texas.
18) Substation and Transmission Line Easement by and between Port of Beaumont
Navigation District of Jefferson County, Texas and Entergy Texas, Inc., recorded
January 8, 2020 under County Clerk's File No. 483054, Official Public Records of
Orange County, Texas.
19) Terms and provisions of that certain Amended and Restated Lease and
Development Agreement (Facilities Lease) of even date herewith, as evidenced of
Memorandum of Amended and Restated Lease and Development Agreement (Facilities
Lease) of even date herewith by and between Port of Beaumont Navigation District
of Jefferson County, Texas and Jefferson 2020 Bond Lessee, LLC, recorded in the
Official Public Records of Orange County, Texas.
20) Lack of legal right of access across 200 foot Union Pacific Right of Way
between the Land and Old Highway 90. Affects Tract V only.
21) Permanent Easement Agreement dated February 7, 2020 between Port of Beaumont
Navigation District of Jefferson County and Jefferson Southern Star Pipeline
LLC, recorded February _____, 2020 under County Clerk's File No.
________________, Official Public Records of Orange County, Texas.
Exhibit F-3

